UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN (Full title of the plan) Commission File Number:1 – 3525 AMERICAN ELECTRIC POWER COMPANY, INC. 1 Riverside Plaza, Columbus, Ohio 43215 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) TABLE OF CONTENTS Page Number Signatures 2 Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-18 Supplemental Schedules Schedule of Assets (Held as of End of Year) 19-50 Schedule of Assets (Acquired and Disposed of Within Year) 51 Schedule of Nonexempt Transactions 52 Exhibits Exhibit Index 53 Consent of Independent Registered Public Accounting Firm 54 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Benefits Finance Committee has duly caused this annual report to be signed by the undersigned thereunto duly authorized. By:/s/ Julia A. Sloat Julia A. Sloat, Secretary Date: June 25, 2014 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the American Electric Power System Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the American Electric Power System Retirement Savings Plan (the “Plan”) as of December 31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 and 2012, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1) assets (held at end of year) as of December 31, 2013, (2) assets (acquired and disposed of within year), and(3) nonexempt transactions, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2013 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/Deloitte & Touche LLP Columbus, Ohio June 25, 2014 3 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2013 and 2012 ASSETS Participant Directed Investments at Fair Value $ $ Notes Receivable from Participants TOTAL ASSETS Adjustment from Fair Value to Contract Value for Fully Benefit Responsive Wrap Contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements beginning on page 6. 4 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Years Ended December 31, 2013 and 2012 INVESTMENT INCOME Net Appreciation in Fair Value of Investments $ $ Interest Dividends Total Investment Income CONTRIBUTIONS Participants Employer Total Contributions DISTRIBUTIONS TO PARTICIPANTS ADMINISTRATIVE AND MANAGEMENT FEES Professional Fees Investment Advisory and Management Fees Other Fees Total Administrative and Management Fees INTEREST INCOME ON NOTES RECEIVABLE FROM PARTICIPANTS TRANSFERS INTO PLAN - INCREASE IN NET ASSETS NET ASSETS AVAILABLE FOR BENEFITS BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS END OF YEAR $ $ See Notes to Financial Statements beginning on page 6. 5 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS For the Years Ended December 31, 2013 and 2012 1.PLAN DESCRIPTION The following description of the American Electric Power System Retirement Savings Plan (Plan) is provided for general information purposes only.Participants should refer to the Plan documents for a more complete description of the Plan’s information. General The Plan is a defined contribution plan that became effective and commenced operations on January 1, 1978.The Plan covers eligible regularly-scheduled full-time and part-time employees of the participating subsidiaries of American Electric Power Company, Inc. (AEP or the Company).American Electric Power Service Corporation (AEPSC) is the plan administrator (Plan Administrator) and plan sponsor (Plan Sponsor).AEPSC is a wholly-owned subsidiary of AEP.JPMorgan Chase Bank N.A. is the custodian and trustee and JPMorgan Retirement Plan Services LLC is the record keeper with respect to the Plan, collectively (JPMorgan or the Trustee). Contributions Newly eligible employees are automatically enrolled in the Plan with a 3% pretax deferral.Employees may opt out of the automatic enrollment or revise their elections within a reasonable period of time after they are notified of their right not to have such pretax deferrals made on their behalf (or to have such pretax deferrals made at a different percentage) and how their account will be invested in the absence of their making an investment election.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Generally, eligible employees participating in the Plan may make contributions (pretax, after-tax or Roth 401(k) contributions) in 1% increments up to 50% of their eligible pay (within Internal Revenue Service (IRS) limits).Participants who are age 50 and older are able to contribute additional pretax or Roth 401(k) amounts as catch-up contributions.The catch-up contribution limit was $5,500 for both 2013 and 2012. An employee who is eligible to participate in the Plan also may roll eligible retirement benefits into the Plan.The Company contributes to the Plan, on behalf of each participant, an amount equal to 100% of the participant’s non-rollover contributions up to 1% of the participant’s eligible compensation for each payroll period, plus 70% of the participant’s contributions for the next 5% of the participant’s eligible compensation for each payroll period, subject to certain limitations.All contributions that are withheld from a participant’s pay or are made by the Company are deposited in the American Electric Power System Retirement Savings Plan Trust after each pay period.The Plan, in a manner consistent with the requirements under section 401 of the Internal Revenue Code (IRC), restricts the amount that certain participants who are deemed highly compensated may contribute to the Plan, provided that it is AEPSC’s intent that the Plan include a “qualified automatic contribution arrangement” (as defined in Section 401(k)(13) of the IRC) effective January 1, 2009, such that only the after-tax contributions made by such highly compensated participants may be subject to such restrictions. On November 1, 2012, assets of $152,008 were transferred into the Plan in connection with the merger of the terminated AEP Ohio Coal, LLC, Employee Savings Plan into the Plan.The merger of the plans was necessary under applicable tax regulations that preclude the distribution of amounts from a terminated plan to participants who have not consented to such a distribution to the extent a related employer maintains another individual account retirement plan to which such amounts may be transferred. Investments The investment options offered by the Plan are a series of separately managed accounts, interests in commingled and collective trusts, the AEP Stock Fund and self-directed mutual fund brokerage accounts.Affiliates of JPMorgan provide custody, trustee, recordkeeping and other services with regard to investments. 6 Notes Receivable from Participants Participants may borrow from their savings plan accounts a minimum of $1,000 but no more than the lesser of $50,000 or 50% of their account balance.Loan terms range from 12 months to 60 months (or up to 180 months for certain residential loans), or any monthly increment in-between.Interest rates, fixed for the life of the loan, are calculated by adding 1% to the prime rate, as reported in the Wall Street Journal.For loans taken before July 1, 2006, the interest rate was in effect as of the first business day of the calendar quarter in which the loan was taken.For loans taken after July 1, 2006, the interest rate is in effect as of the first business day of the calendar month in which the loan is taken.Active employees repay principal and interest payments through payroll deductions. Participant loans and the accrued interest are collateralized by the account balance, and upon default, the outstanding balance is subject to income taxes and possible tax penalty. Participant Accounts Individual accounts are maintained for each Plan participant.Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions and investment earnings and losses and charged with benefit payments and allocations of Plan expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Participants may transfer the value of their cumulative contributions, in any whole percentage or dollar amount, among investments, and change their investment elections on a daily basis.Participants may change their payroll contribution elections coinciding with the Company’s payroll periods. Vesting and Distribution Participants are immediately vested in their pretax, after-tax, Roth 401(k) and the Company matching contributions, including earnings thereon.Excluding participants’ pretax and Roth 401(k) contributions and post-2008 Company matching contributions, all participants may make an unlimited number of withdrawals of their interest in the Plan, including their pre-2009 Company matching contributions.Pretax and Roth 401(k) contributions are eligible for withdrawal by participants only after age 59-1/2, or earlier upon hardship (as defined by the Plan) or following termination of employment.Post-2008 Company matching contributions are eligible for withdrawal by participants only after age 59-1/2, or earlier following earlier termination of employment, but not upon hardship. The AEP Stock Fund, a Plan investment option, is an Employee Stock Ownership Plan.As a result, participants can elect to have dividends generated from their AEP Stock Fund holdings paid out in cash, rather than automatically reinvested in the fund.The dividend payouts are made periodically (at least annually) and are treated as ordinary income to the participants for tax purposes. 2.ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements are prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America (GAAP). Investment Valuation and Income Recognition Participants direct the investment of their contributions into various investment options offered by the Plan.Investments are reported in the Statements of Net Assets Available for Benefits at fair value while benefit responsive investment contracts are reported at fair value with an adjustment to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared using contract value basis.Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. 7 Purchases and sales of securities have been recorded on a trade-date basis.Net appreciation includes the Plan’s gains or losses on investments bought or sold as well as held throughout the year.Interest income is recorded on an accrual basis.Dividends are recorded on the ex-dividend date.These amounts are reinvested by the Trustee in the funds that generated such income with the exception of the AEP Stock Fund, which pays or reinvests dividends at the direction of each participant. Notes Receivable from Participants Notes Receivable from Participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are not recorded as distributions until actually distributed based on the terms of the Plan document. Administrative and Management Fees Administrative and Management Fees incurred relating to JPMorgan during 2013 and 2012 totaled $2,274,351 and $2,529,547,respectively.The Plan directly pays for administrative, recordkeeping and management fees. Distributions to Participants Distributions to participants are recorded when paid.There were no material amounts of distributions due to participants who requested distributions from the Plan as of December 31, 2013 and 2012. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein and disclosure of contingent assets.Actual results could differ from the estimates. Fair Value Measurements of Assets The accounting guidance for “Fair Value Measurements and Disclosures” establishes a fair value hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).AEPSC’s staff independently monitors valuation policies and procedures and provides members of the Benefits Finance Committee (BFC) and its Investment Subcommittee (IC), which was formed by amendment to the BFC’s Bylaws on January 9, 2013, various monthly and quarterly reports, regarding compliance with policies and procedures.The BFC consists of AEPSC’s Chief Financial Officer, Treasurer, Chief Administrative Officer, Chief Risk Officer, Executive Vice President General Counsel in addition to the President of Energy Supply.The IC consists of AEPSC’s Treasurer, Chief Risk Officer, Director of Trusts and Investments and Manager of Corporate Finance. The Plan utilizes its Trustee’s external pricing service to estimate the fair value of the underlying investments held in the Plan.The Plan’s investment managers review and validate the prices utilized by the Trustee to determine fair value.The Company performs its own valuation testing to verify the fair values of the securities, in part by reviewing audit reports of the Trustee’s operating controls and valuation processes. Assets in the Plan are classified using the following methods.Equities are classified as Level 1 holdings if they are actively traded on exchanges.Items classified as Level 1 are investments in money market funds, fixed income and equity mutual funds and domestic equity securities.They are valued based on observable inputs primarily unadjusted quoted prices in active markets for identical assets.Items classified as Level 2 are primarily investments in individual fixed income securities and cash equivalents funds.Fixed income securities do not trade on an exchange and do not have an official closing price but their valuation inputs are based on observable market data. The Trustee uses multiple pricing vendors for the assets held in trust.The Trustee’s pricing vendors calculate bond valuations using financial models and matrices.The models use observable inputs including yields on benchmark securities, quotes by securities brokers, rating agency actions, discounts or premiums on securities compared to par prices, changes in yields for U.S. Treasury securities, corporate actions by bond issuers, prepayment schedules and 8 histories, economic events and, for certain securities, adjustments to yields to reflect changes in the rate of inflation.Cash equivalent funds are held to provide liquidity and meet short term cash needs.The underlying holdings in the cash funds consist of commercial paper, certificates of deposit, treasury bills, and other short-term debt securities.Short-term debt securities are valued based on observable market data by the trust banks pricing vendor.Other securities with model-derived valuation inputs that are observable are also classified as Level 2 investments.Investments with unobservable valuation inputs are classified as Level 3 investments.Plan assets included in Level 3 are primarily real estate and emerging market investments that are valued using methods requiring judgment, including appraisals. Equities and Registered Investment Companies are valued based on observable inputs, primarily unadjusted quoted prices in active markets for identical assets. Investment Descriptions Common Collective Trusts and the Managed Income Fund are valued at the net asset value per share (NAV).The basis of the reported NAV is the total fair value of all underlying holdings less expenses and liabilities.The value of each unit is determined by dividing the net asset value of the fund by the number of applicable units outstanding on the valuation date.These investments are categorized as Level 2 if they can be redeemed at the NAV price.The JPMorgan Strategic Property Fund has been categorized as a Level 3 investment since the underlying holdings are diversified real estate assets that are difficult to value and rely on unobservable inputs to measure fair value.The JPMorgan Emerging Markets Fund has been classified as a Level 3 investment since the majority of the holdings are equity securities traded on foreign stock exchanges in emerging nations that have limited liquidity. JPMorgan Liquidity Fund The objective of this fund is to provide liquidity and meet short-term cash needs while preserving principal.The underlying holdings in the fund are investment grade money market instruments including commercial paper, certificates of deposit, treasury bills and other types of investment grade short-term debt securities.The fund is valued each business day. JPMorgan US Treasury Plus Money Market Fund The objective of this fund is to provide liquidity and meet short-term cash needs while preserving principal.The underlying holdings in the fund include U.S. Treasury obligations, including Treasury bills, bonds and notes and other obligations issued or guaranteed by the U.S. Treasury, and repurchase agreements fully collateralized by U.S. Treasury securities. Mellon Capital Small Cap Stock Index Fund The objective of this fund is to track the performance of the Russell 2000 Index.The underlying equity holdings of this fund are actively traded on major domestic stock exchanges and have readily available market quotes. Mellon Capital Stock Index Fund The objective of this fund is to track the performance of the S&P 500 Index.The underlying equity holdings of this fund are actively traded on major domestic stock exchanges and have readily available market quotes. Mellon Capital International Stock Index Fund The objective of this fund is to track the performance of the MSCI Europe, Australia, and Far East (MSCI EAFE) Index.The underlying equity holdings of this fund are actively traded on the major non-U.S stock exchanges and have readily available market quotes. JPMorgan US Real Estate Securities Fund The objective of this fund is to exceed the performance of the MSCI Real Estate Investment Trust (MSCI U.S. 9 REIT) Index.The underlying real estate investment trust equity holdings of this fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital Aggregate Bond Index Fund The objective of this fund is to track the performance of the Barclay’s Capital U.S. Aggregate Bond Index.Fixed income securities do not trade on an exchange and do not have an official closing price. Mellon Capital Treasury Inflation-Protected Securities Fund The objective of this fund is to track the performance of the Barclays Capital U.S. Treasury Inflation-Protected Securities Index.Treasury Inflation-Protected Securities are backed by the U.S. government and protect investors from the effects of inflation.The securities are not actively traded on exchanges and do not have an official closing price. Metlife Separate Account No. 690 The objective of the fund is to exceed the performance of the Barclays Capital 1-3 year Government/Credit Index.The fund seeks to preserve principal and an above average level of income with the goal of minimizing overall portfolio risk.Fixed income securities do not trade on an exchange and do not have an official closing price. Wells Fargo Fixed Income Fund N The objective of the fund is to exceed the performance of the Barclays Capital Intermediate Government/Credit Index.The fund seeks to preserve principal and an above average level of income with the goal of minimizing overall portfolio risk.Fixed income securities do not trade on an exchange and do not have an official closing price. JPMorgan Strategic Property Fund The objective of this fund is to exceed the performance of the National Council of Real Estate Investment Fiduciaries (NCREIF) Property Index.The underlying holdings in the fund are diversified real estate assets.This diversified fund consists of multiple properties and no single asset, tenant or location has undue influence over the fund’s value or performance.The fund’s diversified holdings help mitigate the risk of default and concentration risk. JPMorgan Emerging Markets Fund The objective of this fund is to exceed the performance of the MSCI Emerging Markets (MSCI EM) Free Index.The majority of the underlying holdings of this fund are traded on foreign stock exchanges in emerging markets.The securities in these economies are typically less efficient and less liquid than those in developed markets. 3.PLAN TERMINATION Although it has not expressed any intent to do so, AEPSC has the right to take such actions as will allow contributions to the Plan to be discontinued at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants remain 100 percent vested in their accounts. 4.INVESTMENT CONTRACTS The Managed Income Fund provides a stable value investment option that includes fully benefit-responsive wrap contracts which assure the book value of investments for plan participants.The fund’s underlying assets, which are held in a trust, utilize wrap contracts issued by four financial institutions as of December 31, 2013 and 2012.The contracts provide that participants execute plan transactions at contract value.Contract value represents contributions made to the fund, plus credited interest, less participant withdrawals, without regard to changes in the fair value of the investments and securities underlying the fund.The rates for crediting interest are reset periodically based on market rates of other similar investments, the current yield of the underlying investments and the spread 10 between the market value and contract value.The interest crediting rate cannot be less than 0%.Certain events initiated by the Plan Sponsor, such as plan termination or a plan merger, would limit the ability of the Plan to administer participant-level transactions at contract value or may allow for the termination of the wrap contract at market value, rather than contract value. The Plan Sponsor does not believe that any events that may limit the ability of the plan to transact at contract value are probable as of December 31, 2013 or the date these financial statements are issued. During the year ended December 31, 2013, the average yield based on underlying earnings and the average yield based on interest credited to participants were 1.33% and 1.22%, respectively.During the year ended December 31, 2012, the average yield based on underlying earnings and the average yield based on interest credited to participants were 0.83% and 1.49%, respectively. 5.INVESTMENTS EXCEEDING FIVE PERCENT OF THE PLAN’S NET ASSETS Investments exceeding five percent of the Plan’s net assets as of December 31, 2013 and 2012 were as follows: December 31, American Electric Power Company, Inc. Common Stock $ $ Mellon Capital Aggregate Bond Index Fund Mellon Capital Stock Index Fund Mellon Capital International Stock Index Fund Mellon Capital Small Cap Stock Index Fund (a) (a) Investment was less than five percent of the Plan’s net assets as of December 31, 2012. 6.NET APPRECIATION OF INVESTMENTS During 2013 and 2012, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: Years Ended December 31, American Electric Power Company, Inc. Common Stock $ $ Common/Collective Trusts Corporate Stock Fixed Income Securities Registered Investment Companies Net Appreciation in Fair Value of Investments $ $ 7.PARTY-IN-INTEREST TRANSACTIONS Certain transactions involving the Plan and its assets involved parties in interest with respect to the Plan, but those transactions were not prohibited transactions under ERISA because of the applicability of one or more exemptions.The exempt party-in-interest transactions involving the Plan included the following:JPMorgan Chase Bank, N.A. has been acting as trustee and custodian under the Plan, while its affiliates have been acting as (a) investment manager for a number of the Plan’s investment options, (b) the Plan’s record keeper and (c) investment advisor or investment manager for a number of plan participants with respect to the amounts held in their Plan accounts. As of December 31, 2013 and 2012, the Plan held 6,303,223and 6,630,235 shares, respectively, of common stock of American Electric Power Company, Inc., the Plan Sponsor, with a cost basis of$228,985,169and $234,634,292, respectively.During the years ended December 31, 2013 and 2012, the Plan recorded dividend income of $12,470,399 and $13,252,757, respectively, related to its investment in that common stock. The Plan entered into a non-exempt prohibited transaction when it made two overpayments to an investment manager.ERISA Section 406(a)(1)(D) prohibits the use of plan assets by, or transfer of plan assets to, a party in 11 interest (such as a fiduciary investment manager). Although an exemption under ERISA 408(b)(2) generally is applicable to contracts with parties (such as investment managers) for services necessary for the operation of a plan where no more than reasonable compensation is paid therefor, the described payments represent the amount invoiced and paid by the Plan in excess of the amountrequired by the contract as amended.The investment manager had just agreed in writing to temporary reduction of its fees, but its subsequent invoices were prepared without that agreed reduction, resulting in the effective overcharge for investment management fees. Immediately upon discovery of the overpayment in August 2013, the Plan secured from the investment manager a repayment of the excess amounts plus lost earnings thereon.Therefore, the Company has completed the steps to remediate the transaction. The Plan entered into an additional non-exempt prohibited transaction when it made a payment for services not rendered to the Plan.ERISA Section 406(a)(1)(D) prohibits the use of plan assets by, or transfer of plan assets to, a party in interest (such as an employer whose employees are covered by the plan). The described payments represent amounts invoiced to the Company for services that were not rendered to the Plan.Immediately upon discovery of the overpayment in August 2013, the Company reimbursed the Plan plus lost interest thereon.Therefore, the Company has completed the steps to remediate the transaction. 12 8.FAIR VALUE MEASUREMENTS For a discussion of fair value accounting and the classification of assets within the fair value hierarchy, see the “Fair Value Measurements of Assets” section of Note 2. Plan Assets within the Fair Value Hierarchy as of December 31, 2013 Level 1 Level 2 Level 3 Total Equities Corporate Stocks $ $ - $ - $ AEP Stock - - Subtotal Equities - - Fixed Income Government Bonds - - Corporate Debt Securities - - Mortgage Backed Securities - - Subtotal Fixed Income - - Common/Collective Trusts JPMorgan Liquidity Fund - - JPMorgan US Treasury Plus Money Market Fund - - Mellon CapitalSmall Cap Stock Index Fund - - Mellon CapitalStock Index Fund - - Mellon CapitalInternational Stock Index Fund - - JPMorgan US Real Estate Securities Fund - - Mellon CapitalAggregate Bond Index Fund - - Mellon Capital Treasury Inflation-Protected Securities Fund - - Metlife Separate Account No. 690 - - Wells Fargo Fixed Income Fund N - - JPMorgan Strategic Property Fund - - JPMorgan Emerging Markets Fund - - Subtotal Common/Collective Trusts - Registered Investment Companies - - Cash Equivalents - - Accrued Items and Unsettled Trades - Total Assets Reflecting Investments at Fair Value $ 13 Plan Assets within the Fair Value Hierarchy as of December 31, 2012 Level 1 Level 2 Level 3 Total Equities Corporate Stocks $ $ - $ - $ AEP Stock - - Subtotal Equities - - Fixed Income Government Bonds - - Corporate Debt Securities - - Mortgage Backed Securities - - Subtotal Fixed Income - - Common/Collective Trusts JPMorgan Liquidity Fund - - JPMorgan US Treasury Plus Money Market Fund - - Mellon CapitalSmall Cap Stock Index Fund - - Mellon CapitalStock Index Fund - - Mellon CapitalInternational Stock Index Fund - - JPMorgan US Real Estate Securities Fund - - Mellon CapitalAggregate Bond Index Fund - - Mellon Capital Treasury Inflation-Protected Securities Fund - - Metlife Separate Account No. 690 - - Wells Fargo Fixed Income Fund N - - JPMorgan Strategic Property Fund - - JPMorgan Emerging Markets Fund - - Subtotal Common/Collective Trusts - Registered Investment Companies - - Cash Equivalents - - Accrued Items and Unsettled Trades - Total Assets Reflecting Investments at Fair Value $ 14 The following tables set forth a summary of the Plan's investments with a reported Net Asset Value as of December 31, 2013 and 2012: Fair Value Estimated Using Net Asset Value per Share as of December 31, 2013 Fair Value Redemption Frequency (If currently eligible) Redemption Notice Period JPMorgan Liquidity Fund $ Daily 1 Day JPMorgan US Treasury Plus Money Market Fund Daily Trade Date + 0 Mellon Capital Small Cap Stock Index Fund Daily Trade Date + 1 Mellon Capital Stock Index Fund Daily Trade Date + 1 Mellon Capital International Stock Index Fund Daily Trade Date + 1 JPMorgan US Real Estate Securities Fund Daily 1 Day Mellon Capital Aggregate Bond Index Fund Daily Trade Date + 1 Mellon Capital Treasury Inflation-Protected Securities Fund Daily Trade Date + 1 Metlife Separate Account No. 690 Monthly 1 Month Wells Fargo Fixed Income Fund N Monthly 1 Month JPMorgan Strategic Property Fund Quarterly 45 Days JPMorgan Emerging Markets Fund Daily 1 Day Total Assets $ Fair Value Estimated Using Net Asset Value per Share as of December 31, 2012 Fair Value Redemption Frequency (If currently eligible) Redemption Notice Period JPMorgan Liquidity Fund $ Daily 1 Day JPMorgan US Treasury Plus Money Market Fund Daily Trade Date + 0 Mellon Capital Small Cap Stock Index Fund Daily Trade Date + 1 Mellon Capital Stock Index Fund Daily Trade Date + 1 Mellon Capital International Stock Index Fund Daily Trade Date + 1 JPMorgan US Real Estate Securities Fund Daily 1 Day Mellon Capital Aggregate Bond Index Fund Daily Trade Date + 1 Mellon Capital Treasury Inflation-Protected Securities Fund Daily Trade Date + 1 Metlife Separate Account No. 690 Monthly 1 Month Wells Fargo Fixed Income Fund N Monthly 1 Month JPMorgan Strategic Property Fund Quarterly 45 Days JPMorgan Emerging Markets Fund Daily 1 Day Total Assets $ 15 There have been no transfers between Level 1, Level 2, and Level 3 during the years ended December 31, 2013 and 2012. The following tables set forth a reconciliation of changes in the fair value of investments classified as Level 3 in the fair value hierarchy. Changes in Fair Value Measurements for the Year Ended December 31, 2013 JPMorgan Strategic Property Fund JPMorgan Emerging Markets Fund Total Balance at Beginning of Year $ $ $ Realized Gains - Unrealized Gains Purchases Sales - Issuances - - - Settlements - - - Balance at End of Year $ $ $ Changes in Fair Value Measurements for the Year Ended December 31, 2012 JPMorgan Strategic Property Fund JPMorgan Emerging Markets Fund Wrap Contracts Total Balance at Beginning of Year $ Realized Gains (Losses) Unrealized Gains (Losses) - Purchases - Sales - Issuances - Settlements - Balance at End of Year $ $ $ - $ 9.RISK AND UNCERTAINTIES The Plan utilizes various investment instruments, including common stock, bonds, commingled funds and investment contracts.Investment securities are exposed to various risks, such as interest rate, credit and market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such change could materially affect the amounts reported in the financial statements. 16 10.FEDERAL INCOME TAX The IRS has issued a favorable determination letter dated September 24, 2013 with respect to the Plan.A favorable determination letter indicates that, in the opinion of the IRS, the terms of that the Plan meets the requirements of Section 401(a) of the IRC, and thereby recognizes the exempt status of the Plan’s trust pursuant to Section 501(a) of the IRC. The Plan has not been amended subsequent to the issuance of thatIRS determination letter.Plan management believes that the Plan is currently designed and operated in compliance with the applicable requirements of the IRC and that the Plan’s trust continues to be tax-exempt.Therefore, no provision for income taxes has been included in the Plan’s financial statements. GAAP requires Plan management to evaluate tax positions taken by the Plan and to recognize a tax liability if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan Administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2013 and 2012, there are no uncertain positions taken or expected to be taken that would require recognition of a liability or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions. However, there are currently no audits for any tax periods in progress.The Plan Administrator believes it is no longer subject to income tax examinations for years prior to 2010. 11.RECONCILIATION OF FINANCIAL STATEMENTS TO THE FORM 5500 Due to changes in the IRS Form 5500 filing requirements, the income statement in Schedule H, Part II, is now required to separately report certain deemed distributions of participant loans, whether or not those loans may otherwise remain collectible and would still be (and are) reflected as assets on the accompanying financial statements, which are prepared on the accrual basis of accounting.Because loans deemed distributed are no longer to be carried as assets of the Plan unless and until the participant actually undertakes the repayment, amounts reported on Schedule H as Participant Loans as of the beginning and ending of the year were adjusted so that prospectively the amounts reported on Schedule H, Part I, Line 1c(8), columns (a) and (b) are in conformity with the Form 5500 filing requirements, but differ from those reported in the accompanying financial statements. January 1, Participant Loans – Schedule H, Part I, Line 1c(8), Column (a) Beginning Balance per Financial Statements $ $ Less: Loans Deemed Distributed with No Post-Default Payments Balance Reported on Form 5500 $ $ December 31, Participant Loans – Schedule H, Part I, Line 1c(8), Column (b) Ending Balance per Financial Statements $ $ Less: Assets and Activity Related to Loans Deemed Distributed with No Post-Default Payments Balance Reported on Form 5500 $ $ 17 As a result of the changes to Form 5500, beginning and ending Net Assets Available for Benefits as well as Increase (Decrease) in Net Assets will differ between reported amounts on the Financial Statements and Form 5500 as follows: January 1, Net Assets – Schedule H, Part I, Line 1l, Column (a) Beginning Balance per Financial Statements $ $ Plus: Adjustment from Contract Value to Fair Value Less: Loans Deemed Distributed with No Post-Default Payments Beginning Balance Reported on Form 5500 $ $ December 31, Net Assets – Schedule H, Part I, Line 1l, Column (b) Ending Balance per Financial Statements $ $ Plus: Adjustment from Contract Value to Fair Value Less: Assets and Activity Related to Loans Deemed Distributed with No Post-Default Payments Balance Reported on Form 5500 $ $ December 31, Increase in Net Assets – Schedule H, Part II, Line 2k Per Financial Statements $ $ Plus (Less): Change in Contract Value to Fair Value Less: Loans Deemed Distributed Reported on Form 5500 $ $ 18 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN PLAN #002 EIN #13-4922641 SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2013 INVESTMENT CONTRACTS: Stable Value Wrap $ - Prudential Insurance Company of America, 1.30% variable annual yield (1.30% at December 31, 2013) with an indeterminate maturity date Stable Value Wrap - Met Life Inc. variable annual yield (0.87% at December 31, 2013) with an indeterminate maturity date Stable Value Wrap - ING Life Ins. Co. variable annual yield (1.69% at December 31, 2013) with anindeterminate maturity date Stable Value Wrap - American General Life Insurance Co. variable annual yield (1.53% at December 31, 2013) with anindeterminate maturity date Subtotal Wrapper Contracts $ - Shares Identity of Issuer, Borrower, Lessor or Similar Party Fair Value Common / Collective Trusts Wells Fargo Fixed Income Fund N Metlife Separate Account No 690 JPMorgan US Treasury Plus Money Market Fund Total Common / Collective Trusts $ Corporate Debt Securities Ally Auto Receivables Trust 2012-4, 0.59%, $2,750,000 par, due 11/16/2015 Ally Auto Receivables Trust 2012-5, 0.62%, $3,000,000 par, due 3/15/2017 Ally Auto Receivables Trust 2013-2, 0.79%, $850,000 par, due 1/15/2018 Altera Corp, 2.5%, $1,400,000 par, due 11/15/2018 American Express Credit Acct Mstr Tr, 0.68%, $2,700,000 par, due 3/15/2018 American Honda Finance Corp, 1.13%, $470,000 par, due 10/7/2016 American Honda Finance Corp, 2.13%, $700,000 par, due 2/28/2017 AmeriCredit Auto Receivables Trust, 0.51%, $697,184 par, due 1/8/2016 Anheuser-Busch InBev Worldwide Inc, 1.38%, $620,000 par, due 7/15/2017 Anheuser-Busch InBev Worldwide Inc, 4.13%, $2,535,000 par, due 1/15/2015 AT&T Inc, 2.4%, $415,000 par, due 8/15/2016 AT&T Inc, 2.95%, $1,680,000 par, due 5/15/2016 Bank of America Corp, 3.63%, $1,085,000 par, due 3/17/2016 Bank of America Corp, 3.75%, $770,000 par, due 7/12/2016 Bank of America Corp, 3.88%, $1,085,000 par, due 3/22/2017 Bank of New York Mellon Corp/The, 2.1%, $750,000 par, due 8/1/2018 Bank of Nova Scotia, 1.75%, $1,875,000 par, due 3/22/2017 Bank of Nova Scotia, 2.05%, $1,245,000 par, due 10/7/2015 Barclays Bank PLC, 5.2%, $1,120,000 par, due 7/10/2014 BB&T Corp, 2.05%, $700,000 par, due 6/19/2018 BMW Vehicle Owner Trust 2013-A, 0.67%, $1,100,000 par, due 11/27/2017 BP Capital Markets PLC, 1.38%, $1,400,000 par, due 5/10/2018 Branch Banking & Trust Co, 2.3%, $400,000 par, due 10/15/2018 Capital Auto Receivables Asset Trust, 0.85%, $2,000,000 par, due 2/21/2017 Caterpillar Financial Services Corp, 1.35%, $580,000 par, due 9/6/2016 Chase Issuance Trust, 0.22%, $1,000,000 par, due 4/15/2019 Chevron Corp, 0.89%, $370,000 par, due 6/24/2016 19 Chevron Corp, 1.1%, $500,000 par, due 12/5/2017 Citigroup Inc, 0.51%, $525,000 par, due 6/9/2016 Citigroup Inc, 3.95%, $1,355,000 par, due 6/15/2016 Citigroup Inc, 4.59%, $700,000 par, due 12/15/2015 Cooperatieve Centrale Rabobank Nederland, 2.13%, $780,000 par, due 10/13/2015 Cooperatieve Centrale Rabobank Nederland, 3.38%, $685,000 par, due 1/19/2017 Covidien International Finance SA, 2.8%, $2,000,000 par, due 6/15/2015 Credit Suisse/New York NY, 3.5%, $1,280,000 par, due 3/23/2015 CVS Caremark Corp, 3.25%, $1,340,000 par, due 5/18/2015 Deutsche Bank AG/London, 3.88%, $945,000 par, due 8/18/2014 Devon Energy Corp, 1.88%, $1,220,000 par, due 5/15/2017 DIRECTV Holdings LLC / DIRECTV Financing Co Inc, 2.4%, $755,000 par, due 3/15/2017 DIRECTV Holdings LLC / DIRECTV Financing Co Inc, 3.5%, $2,470,000 par, due 3/1/2016 Discover Card Execution Note Trust, 0.69%, $1,550,000 par, due 8/15/2018 Duke Realty LP, 5.95%, $1,175,000 par, due 2/15/2017 Education Loan Asset-Backed Trust I, 0.96%, $992,460 par, due 6/25/2026 EMC Corp/MA, 1.88%, $930,000 par, due 6/1/2018 Extended Stay America Trust 2013-ESH, 1.28%, $2,100,000 par, due 12/5/2031 Extended Stay America Trust 2013-ESH, 2.96%, $2,000,000 par, due 12/5/2019 Ford Credit Auto Lease Trust 2013-A, 0.6%, $2,500,000 par, due 3/15/2016 Ford Credit Auto Owner Trust 2013-B, 0.57%, $2,100,000 par, due 10/15/2017 Ford Credit Auto Owner Trust 2013-C, 0.82%, $2,325,000 par, due 12/15/2017 Ford Motor Credit Co LLC, 3%, $1,595,000 par, due 6/12/2017 Ford Motor Credit Co LLC, 4.25%, $435,000 par, due 2/3/2017 GE Capital Commercial Mortgage Corp, 4.89%, $621,514 par, due 3/10/2040 GE Equipment Midticket LLC Series 2013-1, 0.95%, $2,000,000 par, due 4/22/2016 GE Equipment Transportation LLC Series 2012-2, 0.62%, $1,775,000 par, due 7/25/2016 GE Equipment Transportation LLC Series 2013-1, 0.69%, $1,400,000 par, due 11/25/2016 GE Equipment Transportation LLC Series 2013-2, 0.92%, $2,090,000 par, due 9/25/2017 GEDFT 2012-4 A, 0.61%, $2,000,000 par, due 10/20/2015 General Electric Capital Corp, 2.3%, $2,130,000 par, due 4/27/2017 GlaxoSmithKline Capital PLC, 1.5%, $900,000 par, due 5/8/2017 Goldman Sachs Group Inc/The, 3.63%, $2,140,000 par, due 2/7/2016 Hartford Financial Services Group Inc, 4%, $860,000 par, due 10/15/2017 Hewlett-Packard Co, 3%, $895,000 par, due 9/15/2016 Honda Auto Receivables 2012-4 Owner Trust, 0.52%, $950,000 par, due 8/18/2016 Honda Auto Receivables 2013-4 Owner Trust, 0.69%, $1,200,000 par, due 9/18/2017 HSBC Finance Corp, 0.49%, $2,000,000 par, due 1/15/2014 Hyundai Auto Receivables Trust 2013-C, 1.01%, $1,750,000 par, due 2/15/2018 Intel Corp, 1.35%, $1,400,000 par, due 12/15/2017 JPMorgan Chase & Co, 3.15%, $500,000 par, due 7/5/2016 JPMorgan Chase & Co, 3.45%, $910,000 par, due 3/1/2016 Kentucky Higher Education Student Loan Corp, 0.67%, $1,889,255 par, due 6/1/2026 Kraft Foods Group Inc, 2.25%, $1,350,000 par, due 6/5/2017 Lowe's Cos Inc, 1.63%, $555,000 par, due 4/15/2017 M&T Bank Auto Receivables Trust 2013-1, 1.06%, $1,500,000 par, due 11/15/2017 Macy's Retail Holdings Inc, 5.9%, $404,000 par, due 12/1/2016 Massachusetts Health & Educational Facilities Authority, 5.26%, $1,125,000 par, due 10/1/2018 MassMutual Global Funding II, 2.1%, $1,000,000 par, due 8/2/2018 Mercedes-Benz Auto Receivables Trust 2013-1, 0.78%, $575,000 par, due 8/15/2017 Micron Semiconductor Asia Pte Ltd, 1.26%, $2,418,000 par, due 1/15/2019 Morgan Stanley Capital I Trust 2007-IQ13, 5.36%, $1,325,000 par, due 3/15/2044 Morgan Stanley Capital I Trust 2007-TOP27, 5.65%, $1,600,000 par, due 6/11/2042 Morgan Stanley, 4%, $1,615,000 par, due 7/24/2015 Morgan Stanley, 4.75%, $1,380,000 par, due 3/22/2017 Morgan Stanley, 5.55%, $545,000 par, due 4/27/2017 NBCUniversal Media LLC, 3.65%, $2,095,000 par, due 4/30/2015 New Hampshire Higher Education Loan Corp, 0.66%, $1,500,021 par, due 10/25/2028 20 New York Life Global Funding, 1.3%, $1,000,000 par, due 10/30/2017 Nissan Auto Receivables 2013-B Owner Trust, 0.84%, $1,400,000 par, due 11/15/2017 Ohio Phase-In-Recovery Funding LLC, 2.05%, $1,800,000 par, due 7/1/2019 Oracle Corp, 2.38%, $640,000 par, due 1/15/2019 Peco Energy Co, 1.2%, $510,000 par, due 10/15/2016 Phillips 66, 2.95%, $1,470,000 par, due 5/1/2017 Porsche Innovative Lease Owner Trust 2012-1, 0.54%, $2,000,000 par, due 12/21/2015 Prudential Financial Inc, 5.1%, $3,445,000 par, due 9/20/2014 Reckitt Benckiser Treasury Services PLC, 2.13%, $900,000 par, due 9/21/2018 Rio Tinto Finance USA Ltd, 2.25%, $475,000 par, due 9/20/2016 Rio Tinto Finance USA PLC, 2.25%, $900,000 par, due 12/14/2018 Royal Bank of Canada, 2%, $1,400,000 par, due 10/1/2018 Royal Bank of Scotland PLC/The, 4.88%, $2,135,000 par, due 3/16/2015 Santander Drive Auto Receivables Tr, 0.7%, $2,100,000 par, due 9/15/2017 Shell International Finance BV, 3.1%, $2,120,000 par, due 6/28/2015 SLM Student Loan Trust 2012-7, 0.32%, $1,157,013 par, due 2/27/2017 Small Business Administration Participation Certificates, 2.09%, $1,687,746 par, due 11/1/2032 Small Business Administration Participation Certificates, 4.14%, $2,331,814 par, due 2/1/2030 Student Loan Corp, 0.86%, $1,826,843 par, due 7/25/2036 Toronto-Dominion Bank/The, 2.5%, $1,350,000 par, due 7/14/2016 Total Capital International SA, 1.55%, $995,000 par, due 6/28/2017 Toyota Auto Receivables 2013-B Owner Trust, 0.89%, $1,500,000 par, due 7/17/2017 Toyota Motor Credit Corp, 2%, $1,400,000 par, due 10/24/2018 UBS AG/Stamford CT, 3.88%, $480,000 par, due 1/15/2015 UBS AG/Stamford CT, 5.88%, $375,000 par, due 12/20/2017 Union Pacific Corp, 5.65%, $1,400,000 par, due 5/1/2017 United Technologies Corp, 1.8%, $385,000 par, due 6/1/2017 Verizon Communications Inc, 2%, $1,080,000 par, due 11/1/2016 Verizon Communications Inc, 3%, $1,240,000 par, due 4/1/2016 Volvo Financial Equipment LLC Series 2013-1, 0.74%, $2,000,000 par, due 3/15/2017 World Omni Auto Lease Sec Trust, 0.73%, $1,600,000 par, due 5/16/2016 World Omni Auto Receivables Trust 2012-B, 0.61%, $2,000,000 par, due 6/15/2017 World Omni Auto Receivables Trust 2013-B, 0.83%, $1,400,000 par, due 8/15/2018 Total Corporate Debt Securities $ Government Bonds Arizona School Facilities Board, 1.75%, $1,300,000 par, due 7/1/2019 $ Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11, 5.44%, $1,385,000 par, due 3/11/2039 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12, 5.71%, $2,320,000 par, due 9/11/2038 Beaver County School District, 1.76%, $1,000,000 par, due 2/1/2018 Commonwealth of Massachusetts, 0.52%, $1,200,000 par, due 4/1/2016 Coos County School District No 13 North Bend, 2.01%, $1,005,000 par, due 6/15/2020 County of Baltimore MD, 3.31%, $400,000 par, due 11/1/2019 County of Harris TX, 1.37%, $1,650,000 par, due 10/1/2018 County of New Castle DE, 1%, $300,000 par, due 7/15/2016 County of Travis TX, 0.87%, $1,110,000 par, due 3/1/2016 Denver City & County School District No 1, 0.97%, $1,500,000 par, due 12/1/2016 European Investment Bank, 1.63%, $3,030,000 par, due 6/15/2017 Hashemite Kingdom of Jordan Government AID, 2.5%, $1,725,000 par, due 10/30/2020 Lake County Township High School District No 121 Warren, 0.85%, $135,000 par, due 3/1/2014 Lake County Township High School District No 121 Warren, 1%, $295,000 par, due 3/1/2015 Manhattan Beach Unified School District, 2.01%, $1,000,000 par, due 9/1/2019 MSN 41079 and 41084 Ltd, 1.72%, $1,494,672 par, due 7/13/2024 New York State Dormitory Authority, 1%, $925,000 par, due 2/15/2016 North Carolina State Ed Assistance Auth, 0.97%, $2,747,131 par, due 7/25/2039 North Orange County Community College District/CA, 0.96%, $1,000,000 par, due 8/1/2016 Overseas Private Investment Corp, $1,400,000 par, due 7/12/2014 Petroleos Mexicanos, 0.67%, $2,700,000 par, due 2/15/2024 21 Petroleos Mexicanos, 2%, $1,260,000 par, due 12/20/2022 Petroleos Mexicanos, 2.83%, $2,175,000 par, due 2/15/2024 Phoenix 2012 LLC, 1.61%, $1,841,565 par, due 7/3/2024 South San Antonio Independent School District/TX, 3.75%, $1,000,000 par, due 8/15/2014 State of Maryland, 1.4%, $1,250,000 par, due 8/1/2017 State of Michigan, 1.38%, $875,000 par, due 5/15/2016 State of New York, 3.75%, $1,000,000 par, due 3/1/2018 State of Ohio, 3.18%, $500,000 par, due 5/1/2018 State of Tennessee, 2.33%, $855,000 par, due 8/1/2017 State of Wisconsin, 5.05%, $1,200,000 par, due 5/1/2018 Tagua Leasing LLC, 1.58%, $1,848,440 par, due 11/16/2024 United States Small Business Administration, 3.64%, $2,975,000 par, due 9/10/2023 United States Treasury Inflation Indexed Bonds, 0.13%, $1,775,000 par, due 7/15/2022 United States Treasury Inflation Indexed Bonds, 0.13%, $10,291,000 par, due 4/15/2018 United States Treasury Note/Bond, 0.88%, $6,460,000 par, due 4/30/2017 United States Treasury Note/Bond, 1.25%, $4,350,000 par, due 10/31/2018 United States Treasury Note/Bond, 1.75%, $6,100,000 par, due 10/31/2020 United States Treasury Note/Bond, 2.38%, $4,000,000 par, due 12/31/2020 Virginia College Building Authority, 4.25%, $1,000,000 par, due 2/1/2018 Washington & Multnomah Counties School Dist No 48J Beaverton, 1.72%, $735,000 par, due 6/15/2019 Total Government Bonds $ Mortgage Backed Securities Citigroup Commercial Mortgage Trust 2004-C2, 4.73%, $2,272,281 par, due 10/15/2041 Citigroup Commercial Mortgage Trust 2013-GC11, 2.69%, $2,275,000 par, due 12/10/2022 COMM 2004-LNB2 Mortgage Trust, 4.71%, $206,030 par, due 3/10/2039 Commercial Mortgage Trust 2005-GG3, 4.57%, $353,817 par, due 8/10/2042 DBRR 2012 - EZ1 A, 0.95%, $344,028 par, due 9/25/2045 Fannie Mae Pool, 1.27%, $2,750,000 par, due 9/1/2017 Fannie Mae Pool, 2%, $1,673,414 par, due 11/1/2022 Fannie Mae Pool, 2%, $1,839,529 par, due 5/1/2023 Fannie Mae Pool, 2%, $2,018,480 par, due 8/1/2023 Fannie Mae Pool, 2.5%, $1,656,520 par, due 10/1/2022 Fannie Mae Pool, 2.5%, $1,928,948 par, due 8/1/2023 Fannie Mae Pool, 2.5%, $1,978,120 par, due 8/1/2022 Fannie Mae Pool, 2.5%, $1,986,625 par, due 1/1/2028 Fannie Mae Pool, 2.5%, $2,070,180 par, due 9/1/2022 Fannie Mae Pool, 2.5%, $2,132,976 par, due 11/1/2022 Fannie Mae Pool, 2.5%, $2,141,826 par, due 10/1/2022 Fannie Mae Pool, 2.5%, $2,261,093 par, due 11/1/2022 Fannie Mae Pool, 2.5%, $3,552,548 par, due 2/1/2023 Fannie Mae Pool, 2.5%, $3,845,423 par, due 6/1/2023 Fannie Mae Pool, 2.5%, $6,243,094 par, due 8/1/2022 Fannie Mae Pool, 2.5%, $6,890,802 par, due 12/1/2022 Fannie Mae Pool, 2.5%, $960,717 par, due 8/1/2023 Fannie Mae Pool, 2.5%, $969,130 par, due 9/1/2023 Fannie Mae Pool, 3%, $323,694 par, due 5/1/2027 Fannie Mae Pool, 3%, $886,167 par, due 10/1/2027 Fannie Mae Pool, 4%, $3,084,042 par, due 11/1/2025 Fannie Mae Pool, 4%, $3,897,175 par, due 6/1/2026 Fannie Mae Pool, 4.5%, $2,892,428 par, due 6/1/2018 Fannie Mae Pool, 4.5%, $985,288 par, due 12/1/2022 Fannie Mae Pool, 5%, $1,941,573 par, due 6/1/2023 Fannie Mae Pool, 5%, $2,465,604 par, due 3/1/2025 Fannie Mae Pool, 5%, $3,796,659 par, due 6/1/2020 Fannie Mae Pool, 5.5%, $2,216,350 par, due 9/1/2023 Federal Home Loan Mortgage Corp, 1%, $2,025,000 par, due 9/29/2017 FH 7/1 HYB 2.91 FEB, 2.91%, $2,000,000 par, due 2/1/2044 22 FHLMC Kultifam, 1.88%, $2,000,000 par, due 5/25/2019 FHLMC Multifamily Structured Pass Through Certificates, 2.31%, $2,000,000 par, due 3/25/2020 FHLMC Multifamily Structured Passthrough, 2.7%, $2,175,000 par, due 5/25/2018 FHMS K712 A2, 1.87%, $4,125,000 par, due 11/25/2019 FN 7/1 HYB 2.94 FEB, 2.94%, $2,500,000 par, due 2/1/2044 FNA 2012 - M14 ASQ2, 1.11%, $2,000,000 par, due 2/25/2017 Freddie Mac Gold Pool, 2.5%, $1,857,092 par, due 4/1/2023 Freddie Mac Gold Pool, 2.5%, $1,911,092 par, due 4/1/2023 Freddie Mac Gold Pool, 2.5%, $1,966,765 par, due 1/1/2028 Freddie Mac Gold Pool, 4%, $1,945,815 par, due 7/1/2026 Freddie Mac Gold Pool, 4.5%, $1,856,323 par, due 6/1/2025 Freddie Mac Gold Pool, 5%, $2,845,721 par, due 10/1/2020 Freddie Mac Gold Pool, 5%, $634,791 par, due 4/1/2023 Freddie Mac Gold Pool, 5%, $951,557 par, due 2/1/2025 Freddie Mac Non Gold Pool, 2.37%, $1,985,074 par, due 10/1/2043 Freddie Mac REMICS, 4.5%, $1,758,252 par, due 7/15/2032 Freddie Mac REMICS, 4.75%, $1,619,562 par, due 6/15/2035 Freddie Mac REMICS, 5%, $1,234,159 par, due 4/15/2033 Freddie Mac REMICS, 5%, $174,518 par, due 6/15/2033 Ginnie Mae I pool, 5%, $327,625 par, due 10/15/2019 Ginnie Mae II pool, 4.12%, $3,080,447 par, due 8/1/2062 Government National Mortgage Association, 3%, $1,123,888 par, due 3/20/2038 Government National Mortgage Association, 3.5%, $1,406,710 par, due 1/20/2039 Government National Mortgage Association, 3.5%, $956,197 par, due 2/20/2039 Government National Mortgage Association, 4%, $1,772,608 par, due 9/20/2038 Government National Mortgage Association, 4%, $552,118 par, due 6/20/2040 Government National Mortgage Association, 4%, $583,421 par, due 12/16/2038 Government National Mortgage Association, 4%, $631,832 par, due 5/16/2035 Government National Mortgage Association, 4.25%, $1,891,224 par, due 10/20/2038 Government National Mortgage Association, 4.25%, $277,198 par, due 11/20/2034 Government National Mortgage Association, 4.25%, $664,946 par, due 5/20/2039 Government National Mortgage Association, 4.5%, $2,212,084 par, due 9/20/2036 Government National Mortgage Association, 4.5%, $2,402,855 par, due 4/20/2036 Government National Mortgage Association, 4.5%, $423,279 par, due 7/20/2038 Government National Mortgage Association, 4.5%, $592,560 par, due 4/20/2040 Government National Mortgage Association, 4.5%, $675,371 par, due 5/20/2040 Government National Mortgage Association, 5%, $1,000,000 par, due 5/20/2038 Government National Mortgage Association, 5.5%, $1,100,000 par, due 2/16/2037 Helios Leasing I LLC, 1.56%, $904,810 par, due 9/28/2024 Hilton USA Trust 2013-HLF, 1.17%, $2,000,000 par, due 11/5/2030 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8, 2.38%, $2,000,000 par, due 4/15/2022 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11, 2.55%, $2,000,000 par, due 4/15/2046 LB-UBS Commercial Mortgage Trust 2005-C5, 4.95%, $2,297,171 par, due 9/15/2030 Merrill Lynch Mortgage Trust 2005-CKI1, 5.28%, $2,164,507 par, due 11/12/2037 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6, 0.66%, $1,593,711 par, due 11/15/2045 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9, 2.66%, $2,000,000 par, due 1/15/2023 SCG Trust 2013-SRP1, 1.57%, $1,330,000 par, due 11/15/2016 Wachovia Bank Commercial Mortgage Trust Series 2005-C21, 5.24%, $248,154 par, due 10/15/2044 Total Mortgage Backed Securities $ Net Assets Pending Settlement Subtotal Stable Value $ TOTAL - INVESTMENT CONTRACTS $ ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE TOTAL - INVESTMENT CONTRACTS AT CONTRACT VALUE $ 23 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN PLAN #002 EIN #13-4922641 SCHEDULE OF ASSETS (HELD AT END OF YEAR (continued)) DECEMBER 31, 2013 Shares Identity of Issuer, Borrower, Lessor or Similar Party Fair Value Cash Equivalents Cash Equivalents Total Cash Equivalents $ Common / Collective Trusts JPMCB US Real Estate Securities Fund $ EB Daily Liquidity Non SL Aggregate Bond Index Fund EB Daily Liquidity Non SL International Stock Index Fund EB Daily Liquidity Non SL Small Cap Stock EB Daily Liquidity Non SL Stock Index Fund EB DL Non SL Treasury Inflation Protected Securities Fund JPMCB Emerging Markets - Equity Focused JPMCB Strategic Property Fund JPMCB Liquidity Fund Total Common / Collective Trusts $ AEP Stock 6,303,223 American Electric Power Company, Inc. Common Stock $6.50 par value $ Total AEP Stock $ Corporate Stock 3M CO USD0.01 $ AARON'S INC CLASS'A'COM VTG USD0.5 ABBOTT LABORATORIES NPV ABBVIE INC USD0.01 ABERCROMBIE & FITCH CO USD0.01 A ABM INDUSTRIES INC USD0.01 ACTUANT CORP USD0.20 A ADOBE SYSTEMS INC USD0.0001 AEGION CORP USD0.01 AERCAP HOLDINGS N.V. EUR0.01 AEROPOSTALE INC USD0.01 AEROPOSTALE INC USD0.01 AETNA INC NEW USD0.001 AFC ENTERPRISES INC USD0.01 AFFILIATED MANAGERS GROUP INC USD0.01 AGCO CORP USD0.01 AGCO CORP USD0.01 AGCO CORP USD0.01 AGRIUM INC COM NPV AIR METHODS CORP USD0.06 AIR PRODUCTS & CHEMICALS INC COM STK USD1 ALBEMARLE CORP USD0.01 ALEXION PHARMACEUTICAL INC COM NPV USD0.001 ALLERGAN INC USD0.01 ALLIANCE DATA SYSTEM USD0.01 ALLIANCE DATA SYSTEM USD0.01 ALLSTATE CORP USD0.01 ALLSTATE CORP USD0.01 AMAZON COM INC USD0.01 AMC NETWORKS INC USD0.01 AMDOCS LTD COMMON STOCK USD 0.01 AMEREN CORP USD0.01 AMERICAN AIRLINES GROUP INC COMMON STOCK USD 1 AMERICAN CAPITAL AGENCY CORP USD0.01 AMERICAN CAPITAL MTG INV CORP USD0.01 AMERICAN EAGLE OUTFITTER USD0.01 AMERICAN PUBLIC EDUCATION INC USD0.01 AMERICAN RESIDENTIAL PPTYS INC USD0.01 AMERICAN TOWER CORPORATION 24 AMERIPRISE FINANCIAL INC USD0.01 AMERIPRISE FINANCIAL INC USD0.01 AMERISOURCEBERGEN CORP NPV AMPHENOL CORP USD0.001 A AMSURG CORP NPV ANADARKO PETROLEUM CORP USD0.10 ANN INC USD0.0068 ANWORTH MORTGAGE ASSET CORP USD0.01 APACHE CORP USD0.625 APOLLO INVESTMENT CORP COM STK USD0.001 APPLE INC COMMON STOCK USD 0.00001 ARCHER DANIELS MIDLAND CO NPV ARES CAPITAL CORP USD0.001 ARES COMMERCIAL REAL ESTATE CORP USD0.01 ARGO GROUP INTL HLDGS USD0.01 ARM HLDGS ADS EACH REP 3 ORD ARMOUR RESIDENTIAL REIT INC USD0.0001 ARRAY BIOPHARMA INC USD0.001 ARRIS GROUP INC USD0.01 ARROW ELECTRONICS INC USD1 ARTISAN PARTNERS ASSET MGMT INC USD0.01 A ASBURY AUTOMOTIVE GROUP INC USD0.01 ASCENA RETAIL GROUP INC USD0.05 ASCENA RETAIL GROUP INC USD0.05 ASHLAND INC USD1 ASPEN INSURANCE HLDGS USD0.15144558 ASSOCIATED ESTATES REALTY CORP COM NPV ASSURANT INC USD0.01 ASSURANT INC USD0.01 ASSURANT INC USD0.01 ASSURED GUARANTY LTD USD0.01 ATLAS AIR WORLDWIDE HOLDINGS INC USD0.01 ATMEL CORP USD0.001 ATWOOD OCEANICS INC USD1 AUTOLIV INC USD1 AUTOZONE INC USD0.01 AVNET INC USD1 AVNET INC USD1 AXIALL CORP USD0.01 AXIS CAPITAL HLDGS USD0.0125 BALL CORP NPV BALL CORP NPV BANCFIRST CORP USD1 BBCN BANCORP INC BED BATH AND BEYOND USD0.01 BEL FUSE INC CLASS'B'SHS USD0.1 BELDEN INC COM STK USD0.01 BELDEN INC COM STK USD0.01 BELDEN INC COM STK USD0.01 BEMIS CO INC USD0.10 BERKSHIRE HILLS BANCORP INC USD0.01 BIG LOTS INC USD0.01 BIOGEN IDEC INC USD0.0005 BIOMARIN PHARMACEUTICAL USD0.001 BIOMED REALTY TRUST INC USD0.01 BOEING CO/THE COMMON STOCK USD 5 BOEING CO/THE COMMON STOCK USD 5 BOOZ ALLEN HAMILTON HLDG CORP USD0.01 BP AMOCO P.L.C ADR-EACH CNV INTO 6 ORD USD0.25 BRADY CORP 'A'NON.V USD0.01 BRAVO BRIO RESTAURANT GROUP INC NPV BRINK'S COMPANY BRINKS GROUP COM USD1 BRISTOL-MYERS SQUIBB CO USD0.10 BRISTOW GROUP INC USD0.01 BROCADE COMMUNICATIONS SYSTEMS INC 25 BROOKFIELD RESIDENTIAL PROPERTIES INC COMMON STOCK BRUNSWICK CORP USD0.75 BUNGE LTD USD0.01 CA INC USD0.10 CABLEVISION SYSTEMS CORP NY GROUP USD0.01 CABOT CORP USD1 CABOT CORP USD1 CACI INTL INC CLASS A COM CAE INC COM NPV CALLAWAY GOLF CO USD0.01 CAMECO CORP COM NPV CAMERON INTERNATIONAL CORP USD0.01 CANADIAN PACIFIC RAILWAYS COM NPV CAPITAL ONE FINANCIAL CORP USD0.01 CAPSTEAD MTGE.CORP USD0.01 CAREFUSION CORP USD0.01 CARLISLE COS INC USD1 CARLISLE COS INC USD1 CATAHY GENERAL BANCORP COM STK USD0.01 CATAMARAN CORP NPV CBL & ASSOCIATES PROPERTIES INC USD0.01 CBS CORP CLASS'B' COM STK USD0.001 CDW CORP USD0.01 CDW CORP USD0.01 CEC ENTERTAINMENT INC COMMON STOCK EUR 0.1 CELANESE CORP COMMON STOCK USD 0.0001 CELANESE CORP COMMON STOCK USD 0.0001 CELGENE CORP USD0.01 CENTENE CORP(DEL) USD0.001 CENTERPOINT ENERGY INC COM STK NPV CF INDUSTRIES HOLDINGS INC USD0.01 CHATHAM LODGING TRUST USD0.01 CHECK POINT SOFTWARE TECHNOLOGIES ORD ILS1 CHECKPOINT SYSTEMS USD0.10 CHEMED CORP CAP USD1 CHEVRON CORP USD0.75 - CHICAGO BRIDGE & IRON CO N.V. EUR0.01 (REG) CHICAGO BRIDGE & IRON CO N.V. EUR0.01 (REG) CHICOS FAS INC USD0.01 CHIPOTLE MEXICAN GRILL USD0.01 CHUBB CORP USD1 CIGNA CORP USD0.25 CIGNA CORP USD0.25 CINCINNATI BELL NC USD0.01 CITY NATIONAL CORP USD1 CLIFFS NATURAL RESOURCES INC COM STK USD0.125 COGNEX CORP USD0.002 COGNIZANT TECHNOLOGY SOLUTIONS CORP USD0.01 COLONY FINANCIAL INC USD0.01 COLUMBIA BANKING SYSTEMS INC NPV COMCAST CORP COMMON STOCK USD 0.01 COMERICA INC USD5 COMMERCE BANCSHARES INC USD5 COMMUNITY HEALTH SYSTEMS INC(NEW) NPV COMPUTER SCIENCES CORP USD1 COMSTOCK RESOURCES INC USD0.50 CONCHO RESOURCES INC USD0.001 CONNS INC USD0.01 CONOCOPHILLIPS USD0.01 CONTANGO OIL & GAS CO USD0.04 CONTINENTAL RESOURCES INC OKLA USD0.01 CONVERGYS CORP NPV COSTCO WHOLESALE CORP USD0.005 COVANCE INC USD0.01 CRA INTERNATIONAL INC COM 26 CRACKER BARREL OLD COUNTRY STORE INC CRANE CO USD1 CROWN HOLDINGS INC CROWN HOLDINGS INC CUMMINS INC USD2.50 CUMMINS INC USD2.50 CURTISS-WRIGHT CORP USD1 CUSTOMERS BANCORP INC USD1.00 CVB FINANCIAL NPV CYRUSONE INC USD0.01 CYS INVESTMENTS INC USD0.01 CYS INVESTMENTS INC USD0.01 DANA HOLDING CORP USD0.01 DANA HOLDING CORP USD0.01 DARDEN RESTAURANTS INC NPV DELEK US HOLDINGS INC USD0.01 DELPHI AUTOMOTIVE PLC ORD USD0.01 DFC GLOBAL CORP USD0.001 DIAGEO ADR EACH REPR 4 ORD GBP0.28 101/108(BNY) DIAMOND OFFSHORE DRILLING INC USD0.01 DILLARDS INC NPV A DISCOVER FINANCIAL SERVICES USD0.01 DISCOVERY COMMUNICATIONS INC CLS 'A' USD0.01 DISCOVERY COMMUNICATIONS INC CLS 'C' USD0.01 DOLLAR TREE INC USD0.01 DOVER CORP USD1 DOW CHEMICAL CO USD2.50 DR HORTON INC USD0.01 DR PEPPER SNAPPLE GROUP INC USD0.01 DREW INDUSTRIES INC USD0.01 DU PONT(E.I.)DE NEMOURS & CO USD0.30 DUKE REALTY CORP USD0.01 DUNKIN BRANDS GROUP INC USD0.001 DUPONT FABROS TECHNOLOGY USD1 EASTMAN CHEMICAL CO USD0.01 EBAY INC COMMON STOCK USD 0.001 EBIX. COM INC USD0.10 EDISON INTERNATIONAL NPV EL PASO ELECTRIC CO NPV ELECTRONICS FOR IMAGING INC USD0.01 EMC CORP USD0.01 ENDOCYTE INC USD0.001 ENDURANCE SPECIALTY HLDGS LTD USD1 ENERGEN CORP USD0.01 ENERSYS COM USD0.01 ENERSYS COM USD0.01 ENI ADR EACH REP 2 ORD (MGT) ENSIGN GROUP INC COM NPV ENTERGY CORP USD0.01 EOG RESOURCES INC USD0.01 EPR PROPERTIES SBI USD0.01 EQUIFAX INC USD1.25 EQUITY LIFESTYLE PROPERTIES INC COM STK USD0.01 ESTEE LAUDER COMPANIES INC USD0.01 A EXELON CORP NPV EXPRESS INC USD0.01 EXPRESS INC USD0.01 EXPRESS SCRIPTS HLDG CO USD0.01 EXXON MOBIL CORP COMMON STOCK USD 0 FACEBOOK INC USD0.000006 A FAIR ISAAC CORP USD0.01 FAIRWAY GROUP HLDGS CORP USD0.00001 A FEDERATED INVESTORS INC USD0.01 B FIDELITY NATIONAL FINANCIAL INC USD0.0001 A FIFTH STREET FINANCE CORP USD0.01 27 FINISH LINE INC CLASS'A'COM STK USD0.01 FIREEYE INC COMMON STOCK USD 0.0001 FIRST AMERICAN FINANCIAL CORP USD0.00001 FIRST CITIZENS BANCSHARES INC NRTH CLASS'A'SHS FIRST MIDWEST BANCORP USD0.01 FIRST NIAGARA FINANCIAL GROUP INC COM FIRST REPUBLIC BANK SAN FRANCISCO USD0.01 FIRSTENERGY CORP USD0.10 FLEETCOR TECHNOLOGIES INC USD0.001 FLEXTRONICS INTERNATIONAL ORD USD0.01 FLOWSERVE CORP USD1.25 FLUOR CORP(NEW) USD0.01 FMC TECHNOLOGIES INC USD0.01 FNB CORP PA USD0.01 FOOT LOCKER INC USD0.01 FORUM ENERGY TECHNOLOGIES INC USD0.01 FOSSIL GROUP INC USD0.01 FOSTER WHEELER AG CHF3 FRANCESCA'S HLDGS CORP USD0.01 FRANKLIN RESOURCES INC USD0.10 FREEPORT-MCMORAN COPPER & GOLD INC USD0.10 FRESH DEL MONTE PRODUCE NV USD0.01 FTI CONSULTING INC USD0.01 FULTON FINANCIAL CORP USD2.50 G&K SERVICES INC USD0.50 A G&K SERVICES INC USD0.50 A GAMESTOP CORPORATION NEW CLASS 'A' COM USD0.001 GAMESTOP CORPORATION NEW CLASS 'A' COM USD0.001 GANNETT CO INC USD1 GENERAL CABLE CORP USD0.01 GENERAL DYNAMICS CORP USD1 GILEAD SCIENCES INC USD0.001 GLOBAL PAYMENTS INC USD0.001 GLOBAL PAYMENTS INC USD0.001 GLOBE SPECIALTY METALS INC USD0.0001 GNC HLDGS INC USD0.001 GOLDMAN SACHS GROUP INC USD0.01 GOLDMAN SACHS GROUP INC USD0.01 GOODYEAR TIRE & RUBBER CO NPV GOOGLE INC COMMON STOCK USD 0.001 GRAND CANYON EDUCATION INC USD0.01 GRANITE CONSTRUCTION USD0.01 GRAPHIC PACKAGING HLDG CO USD0.01 GREAT PLAINS ENERGY INC NPV GREATBATCH INC COM STK USD0.001 GREEN MOUNTAIN COFFEE ROASTERS INC USD0.10 GRIFFON CORP USD0.25 GROUP 1 AUTOMOTIVE INC NPV HANGER INC USD0.01 HANGER INC USD0.01 HANOVER INSURANCE GROUP INC USD0.01 HARLEY DAVIDSON USD0.01 HARMONIC INC USD0.001 HARRIS CORP USD1 HARSCO CORP USD1.25 HARTE-HANKS INC USD1 HARTFORD FINANCIAL SERVICES GROUP INC/THE COMMON HARTFORD FINANCIAL SERVICES GROUP INC/THE COMMON HATTERAS FINANCIAL CORP USD0.001 HCA HLDGS INC USD0.01 HCC INSURANCE HLDG USD1 HEALTH MANAGEMENT ASSOCIATES INC COMMON STOCK EUR HEARTLAND PAYMENT SYSTEMS INC USD0.001 HEIDRICK & STRUGGLES USD0.01 HELIX ENERGY SOLUTIONS GROUP INC NPV 28 HELMERICH & PAYNE INC USD0.10 HELMERICH & PAYNE INC USD0.10 HERCULES TECHNOLOGY GROWTH CAP INC USD1 HERTZ GLOBAL HOLDINGS INC USD0.01 HESS CORP USD1 HEXCEL CORP USD0.01 HILLENBRAND INC NPV HILL-ROM HOLDINGS INC COM STK NPV HILLSHIRE BRANDS CO/THE COMMON STOCK USD 0.01 HOME DEPOT INC USD0.05 HUNT(J.B.)TRANSPORT SERVICES INC USD0.01 HUNTINGTON BANCSHARES INC NPV HUNTINGTON INGALLS INDUSTRIES INC USD0.01 WI HUNTINGTON INGALLS INDUSTRIES INC USD0.01 WI IAC/INTERACTIVE CORP COM STK USD0.001 IAC/INTERACTIVE CORP COM STK USD0.001 IAC/INTERACTIVE CORP COM STK USD0.001 ICON PLC COMMON STOCK USD 0.06 IGATE CORP USD0.01 ILLUMINA INC USD0.01 IMMUNOGEN INC USD0.01 INDUSTRIA DE DISENO TEXTIL SA UNSP ADR EACH REP INFINITY PROPERTY & CASUALTY CORP COM NPV INGRAM MICRO INC USD0.01 A INGREDION INC USD0.01 INSIGHT ENTERPRISE INC USD0.01 INSIGHT ENTERPRISE INC USD0.01 INTEGRA LIFESCIENCES HLDGS CORP USD0.01 INTEGRATED DEVICE TECHNOLOGY INC USD0.001 INTEGRATED DEVICE TECHNOLOGY INC USD0.001 INTERNATIONAL PAPER CO USD1 INTERNATIONAL SPEEDWAY CORP USD0.01 A INTERPUBLIC GROUP COMPANIES INC USD0.10 INTERXION HLDG NV EUR0.1 INVESCO LTD USD0.20 ISIS PHARMACEUTICAL USD0.001 JANUS CAPITAL GROUP INC COM STK USD0.01 JDS UNIPHASE CORP USD0.008 JOHNSON & JOHNSON COMMON STOCK USD 1 JPMORGAN CHASE & CO COMMON STOCK USD 1 KANSAS CITY SOUTHERN USD0.01 KAR AUCTION SERVICES INC USD0.01 KBR INC USD0.001 KENNAMETAL INC CAP STK USD1.25 KEY ENERGY SERVICES INC USD0.10 KEYCORP USD1 KIMBERLY-CLARK CORP USD1.25 KINDRED HEALTHCARE INC USD0.25 KNOLL INC COM STK USD1 KROGER CO USD1 LAKELAND FINANCIAL CORP USD0.01 LAM RESEARCH CORP USD0.001 LANDSTAR SYSTEMS INC USD0.01 LAS VEGAS SANDS CORP USD0.001 LAS VEGAS SANDS CORP USD0.001 LEAR CORP COM NEW WI LEVEL 3 COMMUNICATIONS INC USD0.01 LEXMARK INTERNATIONAL INC USD0.01 A LEXMARK INTERNATIONAL INC USD0.01 A LIBERTY MEDIA CORP (NEW) USD0.01 A LIFE TIME FITNESS INC USD0.02 LIFEPOINT HOSPITALS INC USD0.01 LILLY(ELI)& CO NPV LINCOLN NATIONAL CORP USD1.25 LINCOLN NATIONAL CORP USD1.25 29 LINDSAY CORP USD1 LINKEDIN CORP USD0.0001 A LINNCO LLC USD0.01(REPR LTD LIABILITY CO INT) LIVE NATION ENTERTAINMENT INC USD0.01 LOCKHEED MARTIN CORP USD1 LORILLARD INC USD0.01 LOWES COMPANIES INC USD0.50 LSB INDUSTRIES INC USD0.10 LSI CORP COMMON STOCK EUR 0.01 LSI CORP COMMON STOCK EUR 0.01 M & T BANK CORP USD5 MACK CALI REALTY CORP USD0.01 MADISON SQUARE GARDEN CO/THE MAGNACHIP SEMICONDUCTOR CORP USD0.01 MAIDEN HLDGS LTD USD0.01 MANPOWERGROUP INC COM MASTERCARD INC USD0.0001 79 MATERION CORP USD1 MATTEL INC USD1 MATTHEWS INTL CORP USD1 A MAXIM INTEGRATED PRODUCTS USD0.001 MAXIMUS INC NPV MB FINANCIAL INC USD0.01 MCDERMOTT INTERNATIONAL INC USD1 MCKESSON CORP USD0.01 MEADWESTVACO CORPORATION COM NPV MEDICINES CO USD0.001 MENS WEARHOUSE INC USD0.01 MERCK & CO INC COMMON STOCK USD 0.5 METLIFE INC USD0.01 MFA FINANCIAL INC COM STK USD0.01 MFA FINANCIAL INC COM STK USD0.01 MICHAEL KORS HOLDINGS LTD COMMON STOCK USD 0 MICHAEL KORS HOLDINGS LTD COMMON STOCK USD 0 MICROSEMI USD0.20 MILLER(HERMAN) INC USD0.20 MINERALS TECHNOLOGIES INC USD0.10 MOHAWK INDUSTRIES USD0.01 MONDELEZ INTERNATIONAL INC COMMON STOCK USD 0 MONSANTO CO USD0.01 MONSTER BEVERAGE CORP USD0.005 MOOG INC CLASS'A'(LIM.V)USD1 MOSAIC CO(THE) USD0.01 MRC GLOBAL INC USD0.01 MUELLER INDUSTRIES INC USD0.01 MURPHY OIL CORP COM USD1 MYERS INDUSTRIES INC NPV MYLAN INC USD0.50 MYRIAD GENETICS INC USD0.01 NABORS INDUSTRIES USD0.001 NATIONSTAR MTG HLDGS INC USD0.01 NAVIGANT CONSULTING INC USD0.001 NAVIGANT CONSULTING INC USD0.001 NEENAH PAPER INC USD0.01 NETAPP INC COMMON STOCK USD 0.001 NETFLIX INC COMMON STOCK USD 0.001 NIELSEN NV COMMON STOCK USD 0.07 NII HOLDINGS INC COM STK USD0.001 NIKE INC NPV B NORDSTROM INC NPV NORTHROP GRUMMAN CORP USD1 NORTHROP GRUMMAN CORP USD1 NOVARTIS AG ADR EACH REPR 1 CHF0.50(REGD) NOVO-NORDISK AS ADR EACH REPR 1 CLS'B' NU SKIN ENTERPRISES INC USD0.001 A 30 NXP SEMICONDUCTORS NV EUR0.20 OCCIDENTAL PETROLEUM CORP COM USD0.20 OCWEN FINANCIAL CORP USD0.01 OLD DOMINION FREIGHT LINE INC USD0.10 OMEGA HEALTHCARE INVESTORS USD0.10 OMNICARE INC USD1 OMNICARE INC USD1 ON SEMICONDUCTOR CORP USD0.01 ORIENT EXPRESS HOTELS LTD USD0.01 OWENS & MINOR INC COM STK USD2 PACKAGING CORP OF AMERICA USD0.01 PALL CORP USD0.10 PANTRY INC USD0.01 PAREXEL INTERNATIONAL CORP USD0.01 PARKER-HANNIFIN CORP USD0.50 PARTNERRE USD1 PATTERSON UTI ENERGY INC USD0.01 PBF ENERGY INC USD0.001 A PEP BOYS MANNY MOE & JACK USD1 PERRIGO CO PLC COMMON STOCK USD 0 PFIZER INC USD0.05 PG&E CORP NPV PHH CORP NPV PHH CORP NPV PIER 1 IMPORTS INC USD1 PINNACLE WEST CAPITAL CORP USD2.50 PINNACLE WEST CAPITAL CORP USD2.50 PITNEY BOWES INC USD1 PLANTRONICS INC USD0.01 PLATINUM UNDERWRITERS HLDGS LTD SHS PNM RESOURCES INC USD5 POLARIS INDUSTRIES INC USD0.01 POLARIS INDUSTRIES INC USD0.01 PPG INDUSTRIES INC USD1.666 PRECISION CASTPARTS CORP COM NPV PRECISION CASTPARTS CORP COM NPV PRESTIGE BRANDS HOLDINGS INC COMMON STOCK USD 0.01 PRICELINE GROUP INC/THE COM USD PRICELINE GROUP INC/THE COM USD PRINCIPAL FINANCIAL GROUP USD0.01 PROGRESS SOFTWARE CORP USD0.01 PROSPERITY BANCSHARES INC USD1 PROVIDENCE SERVICE CORP USD0.001 PRUDENTIAL FINANCIAL INC USD0.01 PTC INC PUBLIC SERVICE ENTERPRISE GROUP INC NPV QEP RESOURCES INC USD0.01 QTS REALTY TRUST INC REIT USD RALPH LAUREN CORP USD0.01 A RAYMOND JAMES FINANCIAL INC USD0.01 RAYMOND JAMES FINANCIAL INC USD0.01 RAYTHEON CO USD0.01 REALOGY HLDGS CORP USD0.01 RED HAT USD0.0001 REGENERON PHARMACEUTICALS INC USD0.001 REGIONS FINANCIAL CORP (NEW) USD0.01 REINSURANCE GROUP OF AMERICA USD0.01 REINSURANCE GROUP OF AMERICA USD0.01 RELIANCE STEEL & ALUMINIUM NPV RENT-A-CENTER INC USD0.01 REPUBLIC SERVICES INC USD0.01 RF MICRO DEVICES INC NPV RITE AID CORP USD1 RITE AID CORP USD1 ROBERT HALF INTERNATIONAL INC USD1 31 ROBERT HALF INTERNATIONAL INC USD1 ROCK-TENN CO COMMON STOCK USD 0.01 ROSETTA RESOURCES INC USD0.001 ROSS STORES INC USD0.01 ROWAN COMPANIES PLC SHS CL A ROYAL CARIBBEAN CRUISES USD0.01 ROYAL DUTCH SHELL ADR EACH REPR 2'A'SHS RPX CORP USD0.0001 RTI INTERNATIONAL METALS INC USD0.01 RUBY TUESDAY INC COM USD0.01 RYDER SYSTEM INC USD0.50 S & T BANCORP INC COM STK USD2.50 SALESFORCE.COM INC USD0.001 SALIX PHARMACEUTICALS LTD COM NPV SCHLUMBERGER LTD COMMON STOCK USD 0.01 SEACHANGE INTERNATIONAL INC USD0.01 SEACOR HOLDINGS INC COMMON STOCK USD 0.01 SEAGATE TECHNOLOGY PLC USD0.00001 SEATTLE GENETICS INC USD0.01 SELECT MEDICAL HLDGS CORP USD0.001 SENSIENT TECHNOLOGIES CORP USD0.10 SERVICE CORPORATION INTERNATIONAL USD1 SILVER BAY REALTY TRUST CORP USD0.001 SINCLAIR BROADCAST GROUP INC USD0.01 A SKECHERS USA INC USD0.001 A SKYWORKS SOLUTIONS INCCOM SLM CORP COM STK USD0.20 SONOCO PRODUCTS CO NPV SOTHEBYS INC LTD VTG USD0.10 A SPARTAN STORES INC USD0.01 SPLUNK INC USD0.001 SPROUTS FARMERS MARKETS INC USD0.001 ST JUDE MEDICAL INC USD0.10 ST JUDE MEDICAL INC USD0.10 STAG INDUSTRIAL INC USD0.01 STANCORP FINANCIAL GROUP NPV STANDEX INTERNATIONAL CORP USD1.5 STARBUCKS CORP NPV STARZ SERIES A COMMON STOCK USD0.01 A (LIBERTY STEELCASE INC NPV STERIS CORP NPV STILLWATER MINING CO USD0.01 STOCK BUILDING SUPPLY HOLDINGS INC COMMON STOCK SUNTRUST BANKS INC USD1 SUPERIOR ENERGY SERVICES INC USD0.001 SVB FINANCIAL GROUP USD0.001 SWATCH GROUP ADR EACH REP 0.05 ORD UNSP SY BANCORP INC NPV SYKES ENTERPRISES INC USD0.01 SYKES ENTERPRISES INC USD0.01 SYMETRA FINANCIAL CORP USD0.01 SYMMETRY MEDICAL INC USD0.0001 SYNNEX CORP USD0.001 TABLEAU SOFTWARE INC USD0.0001 TALISMAN ENERGY INC COM NPV TCF FINANCIAL USD0.01 TCP CAPITAL CORP USD0.001 TECK RESOURCES LTD CLASS'B'SUB-VTG COM NPV TELEPHONE & DATA SYSTEMS INC USD0.01 TELETECH HLDGS USD0.01 TEMPUR SEALY INTERNATIONAL INC USD0.01 TERADATA CORPORATION USD0.01 TERADYNE INC USD0.125 TEREX CORP USD0.01 TESLA MOTORS INC USD0.001 32 THOR INDUSTRIES USD0.10 TIDEWATER INC USD0.10 TIMKEN CO/THE COMMON STOCK USD 0 TITAN INTL INC USD1 TJX COS INC/THE COMMON STOCK USD 1 TOMPKINS FINANCIAL CORP USD0.10 TORCHMARK CORP USD1 TOTAL S.A ADR EACH CNV INTO 1 SHR TRANSDIGM GROUP INC USD0.01 TRANSOCEAN LTD CHF15 TRAVELERS COS INC/THE TRIMBLE NAVIGATION NPV TRIPADVISOR INC USD0.001 TRIQUINT SEMI CONDUCTOR INC USD0.001 TRW AUTOMOTIVE HLDGS CORP USD0.01 TW TELECOM INC USD0.01 A TWITTER INC COMMON STOCK USD 0.000005 TWO HARBORS INVESTMENT CORP USD0.0001 UGI CORP COM NPV UNDER ARMOUR INC USD0.000333 A UNIFI INC USD0.1 UNITED STATES CELLULAR CORP USD1 UNITED STATIONERS INC USD0.10 UNITED TECHNOLOGIES CORP USD1 UNITEDHEALTH GROUP INC USD0.01 UNITEDHEALTH GROUP INC USD0.01 UNIVERSAL CORP NPV UNIVERSAL HEALTH SERVICES INC CLASS'B'COM USD0.01 UNS ENERGY CORP NPV UNUM GROUP COM URS CORP USD0.01 URS CORP USD0.01 UTI WORLDWIDE INC ORD NPV VALASSIS COMMUNICATIONS INC COMMON STOCK EUR 0.01 VALIDUS HOLDING LTD USD0.175 VALSPAR CORP USD0.50 VALUECLICK INC USD0.001 VANTIV INC USD0.00001 A VCA ANTECH INC USD0.01 VECTREN CORP COM NPV VERTEX PHARMACEUTICAL USD0.01 VIAD CORP COM STOCK USD1.5 VISA INC USD0.0001 'A' VISHAY INTL USD0.10 VIVUS INC NPV VMWARE INC USD0.01 A WADDELL & REED FINANCIAL INC USD0.01 A WADDELL & REED FINANCIAL INC USD0.01 A WADDELL & REED FINANCIAL INC USD0.01 A WALKER & DUNLOP INC USD0.01 WALT DISNEY(HLDG)CO DISNEY USD0.01 WALTER INVESTMENT MANAGEMENT CORP USD0.01 WEB.COM GROUP INC WELLPOINT INC COM STK USD0.01 WERNER ENTERPRISES INC USD0.01 WESCO INTERNATIONAL INC USD0.01 WESCO INTERNATIONAL INC USD0.01 WESTERN DIGITAL CORP USD0.01 WESTERN REFINING INC USD0.01 WEX INC USD0.01 WHITING PETROLEUM CORP USD0.001 WHOLE FOODS MARKET INC NPV WINDSTREAM HOLDINGS INC USD0.0001 WORKDAY INC USD0.001 WORLD FUEL SERVICES CORP USD0.01 33 WSFS FINANCIAL CORP USD0.01 WYNDHAM WORLDWIDE USD0.01 XILINX INC USD0.01 ZIMMER HOLDINGS INC USD0.01 Total Corporate Stock $ Corporate Debt Securities WFRBS COML MTG TR 2011-C5 3.667% MTG BDS WELLPOINT INC 7.00% BDS 15/FEB/2019 USD1000 WASTE MANAGEMENT INC 7% SNR NOTES 15/JUL/2028 VERIZON COMMUNICATIONS INC 6.9% BDS 15/APR/2038 VENTAS REALTY LTD 2% SR NT 15/FEB/2018 USD US BANCORP 4.2% NTS 15/MAY/2014 USD1000 UNITED DOM RLTY 5.13%15/JAN/2014 TUSCON ELECTRIC POWER 5.15% BDS 15/NOV/2021 TIME WARNER ENT 8.375% SUB NTS 15/JUL/2033 USD1000 TIME WARNER CABLE 7.5% SNR NTS 01/APR/2014 USD TENNESSEE GAS PIPELINE TELECOM ITALIA CAPITAL SA CALLABLE NOTES FIXED 6% TELECOM ITALIA CAPITAL 7.175% BDS 18/JUN/2019 SUTTER HEALTH. CA 2.286% BDS 15/AUG/2053 USD SPECTRA ENERGY CAPITAL LLC 7.5% BDS 15/SEP/2038 SOUTHERN POWER COMPANIES 4.875% NTS 15/JUL/2015 SOUTHERN NATURAL GAS CO 7.35% NTS 15/FEB/2031 SOUTHERN COPPER CORP 7.5% SNR NTS 27/JUL/2035 SLM STUDENT LOAN TRUST 2008-9 2008-9 B FLOATING SLM STUDENT LOAN TRUST 2008-8 2008-8 B FLOATING SLM STUDENT LOAN TRUST 2008-7 2008-7 B FLOATING SLM STUDENT LOAN TRUST 2008-6 2008-6 B FLOATING SLM STUDENT LOAN TRUST 2008-5 2008-5 B FLOATING SLM STUDENT LOAN TRUST 2008-4 2008-4 B FLOATING SLM STUDENT LOAN TRUST 2008-3 2008-3 B FLOATING SLM STUDENT LOAN TRUST 2008-2 2008-2 B FLOATING SLM STUDENT LOAN TRUST 2007-6 2007-6 B FLOATING SLM STUDENT LOAN TRUST 2006-8 FR A/BKD 25/JAN/2041 SLM STUDENT LOAN TRUST 2006-2 A-6 VARIABLE SLM STUDENT LOAN TRUST 2004-1 FLTG RATE NTS SLM STUDENT LOAN TRUST SIMON PROPERTY GROUP INC 5.875% BDS 01/MAR/2017 ROYAL BANK OF SCOT 2.55% BDS 18/SEP/2015 USD1000 ROHM&HAAS HLDGS 6% 15/SEP/2017 PUBLIC SVC CO NEW MEXICO SR UNSEC NT 21 PETROBRAS INTERNATIONAL FINANCE CO NOTES FIXED PETROBRAS INTERNATIONAL FINANCE CO - PIFCO PETROBRAS GLOBAL FINANCE BV FRN 20/MAY/2016 PANHANDLE EASTERN PIPE LINE CO 7% SNR NTS ONTARIO(PROVINCE OF) 5.45% BDS 27/APR/2016 USD5000 NORTH SHORE-LONG ISLAND JEWISH HEALTH CARE INC NCUA GUARANTEED NOTES TRUST 2011-C1 II-A VARIABLE NCUA GUARANTEED NOTES TRUST 2010-R3 II-A VARIABLE 34 NCUA GTD NTS TST 2 FR CMO 06/NOV/2017 USD1000 NCUA GTD NTS TRUST 2011-R2 VAR MTG BDS 06/FEB/2020 NCUA GTD NTS TRUST 2011-R1 VAR MTG BDS 08/JAN/2020 NCUA GTD NTS TRUST 2010-R2 VAR MTG BDS 05/NOV/2020 NCUA GTD NTS TRUST 2010-R1 FR MTG BDS 07/OCT/2020 NCUA GTD NTS MASTER TRUST VAR MTG BDS 08/DEC/2020 NBCUNIVERSAL MEDIA LLC NOTES FIXED 5.15% MORGAN STANLEY 7.3% BDS 13/MAY/2019 USD100000 MORGAN STANLEY 6.6250% 01/APR/2018 MORGAN STANLEY 5.45% NTS 09/JAN/2017 USD1000 LIBERTY PROP LP 53117CAJ1 5.125 02/MAR/2015 KROGER CO 7.5% BDS 15/JAN/2014 USD1000 KOREA DEVELOPMENT BANK 8% BDS 23/JAN/2014 USD1000 JPMORGAN CHASE & CO FR CAP SECS 'U' 15/JAN/2087 JPMORGAN CHASE & CO 4.5% GTD SUB NTS 24/JAN/2022 JP MORGAN CHASE BK NEW YORK NY 6% BDS 01/OCT/2017 IUNITED DOMINION RLTY TR HSBC HLDGS 4.875% BDS 14/JAN/2022 USD1000 HEALTHCARE REALTY TRUST INC 6.5% SNR NTS HEALTH CARE REIT INC 6.125% BDS 15/APR/2020 HCP INC BDS 15/SEP/2016 USD1000 GSRPM MTG LN TR 3.707% BDS 10/AUG/2044 USD GOLDMAN SACHS GROUP INC/THE MEDIUM TERM NOTE FIXED GOLDMAN SACHS GROUP INC 6.15% BDS 01/APR/2018 GOLDMAN SACHS GROUP INC 5.375% 15/MAR/2020 GENERAL ELECTRIC CAPITAL CORP FLTG RATE MTN GENERAL ELECTRIC CAPITAL CORP 6.875% BDS GENERAL ELECTRIC CAPITAL CORP 5.875% BDS GENERAL ELECTRIC CAPITAL CORP 3.15% BDS GENERAL ELEC CAP CORP 5.50% 08/JAN/2020 FIRST CHICAGO NBD CORP FLTG RATE NOTES 01/FEB/2027 ERP OPERATING FLTG RTE NTS 13/APR/2015 USD1000 ENTERGY TEX INC 3.6% BDS 01/JUN/2015 USD1000 EL PASO ELECTRIC CO 3.3% BDS 15/DEC/2022 USD1000 EDWARDS GROUP LTD ADR EUR CREDIT SUISSE AG 5.5% BDS 01/MAY/2014 USD1000 COOPERATIEVE CENTRALE RAIFFEIS SR NT 3.375% CONTINENTAL AIRLINES 2009-1 PASS THROUGH TRUST CONTINENTAL AIRLINES 2007-1 CLASS A PASS THROUGH CONTINENTAL AIRLINES 2000-2 CLASS A-1 PASS THROUGH CONTINENTAL AIRLINES 01-1 A-1 6.703% 15/DEC/2022 COMMONWEALTH BANK OF AUSTRALIA 1.95% BDS COMCAST CORP 5.875% BD15/FEB/2018 USD1000 CITIGROUP INC SR NT FLT 18 15/MAY/2018 CITIGROUP INC 8.125% BDS 15/JUL/2039 USD1000 CITIGROUP INC 6.125% NTS 15/MAY/2018 USD1000 CITIGROUP INC 6% SNR 15/AUG/2017 USD1000 CITIGROUP INC 5.30% 07/JAN/2016 CHASE CAPITAL VI FLTG RATE NTS 01/AUG/2028 USD1000 CENTERPOINT ENERGY RESOURCES SR NT 6.25% CATHOLIC HEALTH INITIATIVE 2.95% BDS 01/NOV/2022 BOSTON PROPERTIES INC 5.875% BDS 15/OCT/2019 BERKSHIRE HATHAWAY FINANCE CORP 5.4% SNR NOTE BERKSHIRE HATHAWAY ENERGY CO CALLABLE BOND FIXED BEAR STEARNS CO 7.25% BDS 01/FEB/2018 USD1000 BAYVIEW COMMERCIAL ASSET TRUST 2005-4 A-2 14 BAYVIEW COMMERCIAL ASSET TRUST 2005-3A A1 VAR BARRICK GOLD CORP CALLABLE NOTES FIXED 4.1% BARNABAS HEALTH INC CALLABLE BOND FIXED 4% BARCLAYS BANK PLC 5.00% BDS 22/SEP/2016 USD1000 BANK OF NEW YORK MELLON CORP 1.7% BDS 24/NOV/2014 BANK OF AMERICA CORP FLTG RATE NTS 15/JUN/2016 BANK OF AMERICA CORP 5.65% BDS 01/MAY/2018 USD5000 ARCELORMITTAL SA 4.5% BDS 25/FEB/2017 USD1000 ANADARKO PETROLEUM CORP NOTES FIXED 5.95% AMERICAN EXPRESS CO 7.25% LN STK 20/MAY/2014 Total Corporate Debt Securities $ 35 Government Bonds CALIFORNIA STATE 5.7% MUN BDS 01/NOV/2021 USD5000 $ ILLINOIS (STATE OF) 4.35% BDS 01/JUN/2018 USD1000 CHICAGO ILL RFDG-PROJ-SER E 28/JAN/2009 TEXAS ST BUILD AMER BD-A 5.517% 01/APR/2039 ILLINOIS (STATE OF) 4.421% BDS 01/JAN/2015 USD1000 ILLINOIS (STATE OF) 4.95% MUNI BDS 01/JUN/2023 HOUSTON TEXAS 6.29% BDS 01/MAR/2032 USD1000 CALIFORNIA ST FOR PREVIOUS ISSUES SEE 13063A FOR UNITED STATES TREAS BDS TIPS 2.125% 15/FEB/2041 UNITED STATES OF AMERICA BOND FIXED 3.75% UNITED STATES OF AMERICA NOTES FIXED .125% UNITED STATES TREAS NTS TIPS 1.25% 15/APR/2014 UNITED STATES TREAS NTS 0.25%15/MAY/2015 UNITED STATES TREAS NTS 3.5% 15/FEB/2018 UNITED STATES TREAS NTS TIPS 0.125% 15/APR/2016 UNITED STATES OF AMER TREAS NOTES 2% 15/JUL/2014 UNITED STATES TREAS NTS TIPS 15/APR/2015 UNITED STATES OF AMERICA NOTES FIXED 1.25% UNITED STATES TREAS NTS VAR 15/APR/2017 UNITED STATES TREAS NTS 0.75%31/DEC/2017 UNITED STATES OF AMERICA NOTES FIXED 2.75% US TREASURY N/B 2. Total Government Bonds $ Mortgage Backed Securities FANNIE MAE 2004-97 ZH 4.500% 25/JAN/2035 FED HOME LOAN MTG 5.5% MBPT 01/JAN/2038 USD1000 FEDERAL HOME LOAN MORTGAGE CORP 4.0% BDS FEDERAL HOME LOAN MORTGAGE CORP VAR MTG BDS $ FEDERAL HOME LOAN MORTGAGE CORP VAR MTG BDS FEDERAL NATIONAL MORTGAGE ASSOC 0.5% BDS FEDERAL NATIONAL MORTGAGE ASSOC 0.5% NTS FEDERAL NATIONAL MORTGAGE ASSOC 3% MTG BDS FEDERAL NATIONAL MORTGAGE ASSOC 5% MBPT FEDERAL NATIONAL MORTGAGE ASSOC 8.95% DEB FEDERAL NATL MTG ASSN CALL 0.5%22/OCT/2015 FHLMC MORTPASS ARM 01/APR/2# 1N1454 FHLMC MORTPASS ARM 01/SEP/2# 1G2201 FHLMC REMIC SERIES 3.974% MTG BDS 25/JAN/2021 FHLMC REMIC SERIES 3/AUG/2036 5.00000 FHLMCGLD MORTPASS 2.5% 01/NOV/2# E04113 FHLMCGLD MORTPASS 3.5% 01/DEC/2# Q05261 FHLMCGLD MORTPASS 4.5% 01/JUN/2# Q01638 FHLMCGLD MORTPASS 5.5% 01/NOV/2# G03695 FHLMCGLD MORTPASS 6.5% 01/MAY/2# P50216 FNMA MORTPASS 3% 01/NOV/2# MA1237 FNMA MORTPASS 3.00% 01/AUG/2033 PN1561 FNMA MORTPASS 3.5% 01/DEC/2# AB4044 FNMA MORTPASS 3.703% 01/SEP/2# FN0000 FNMA MORTPASS 3.762% 01/DEC/2# FN0001 FNMA MORTPASS 3.787% 01/OCT/2# AE0918 FNMA MORTPASS 4% 01/AUG/2# MA0142 FNMA MORTPASS 4% 01/MAY/2# AT2733 FNMA MORTPASS 4.302% 01/JAN/2# FN0003 FNMA MORTPASS 4.5% 01/JUL/2# MA0115 FNMA MORTPASS 4.5% 01/MAY/2# 257280 FNMA MORTPASS 4.5% 01/SEP/2# MA0843 FNMA MORTPASS 5% 01/AUG/2# 995963 FNMA MORTPASS 5% 01/SEP/2# 738567 FNMA MORTPASS 5.5% 01/JUN/2# 889745 FNMA MORTPASS 6.5% 01/AUG/2# 936879 FREDDIE MAC 3% 15/OCT/2025 GOVT NATIONAL MORTGAGE ASSOCN VAR MTG BDS TBA FED NATL MORT ASSC 3% 30 YEARS TBA FEDERAL NATIONAL MORTGAGE ASSOC 3.50% MTG BDS TBA FNMA 3.5% 30 YRS JAN TBA FNMA SF 4.00 30 YRS JAN TBA FNMA SINGLE FAMILY 15YR 2.5 1/14 TBA GNMA II JUMBOS 3.00% 30 YEARS JAN TBA GNMA2 SINGLE FAMILY 30YR 3.5 1/14 Total Mortgage Backed Securities $ 36 Registered Investment Companies ABERDEEN TOTAL RETURNBOND FUND CL A $ ADVISORS EDGEWOOD GROWTH FD RETAIL CL ADVISOR'S INNER CIRCLE CAMBIAR OPPORTUNITY FD INVT CL ADVISORS INNER CIRCLE FD ACADIAN EMERGING MKTS INSTL CL ADVISORS INNER CIRCLE FD CAMBIAR AGGR VALUE FD INV CL ADVISORS INNER CIRCLE FD RICE HALL JAMES SMALL MID CAP 29 ADVISORS SER TR CHASE MID-CAP GROWTH FD CL A ADVISORS SER TR HUBER CAP SMALL CAP VALUE FD ALGER CAPITAL APPRECIATION INSTL PORTFOLIO 80 ALGER GROWTH OPPORTUNITIES FUND CL A ALLIANCEBERNSTEIN CAP FD INC SMALL CAP GROWTH FUND CL I ALLIANCEBERNSTEIN DISCOVERY GROWTH FUND INC CL I ALLIANCEBERNSTEIN HIGH INC FD INC ADVISOR CL ALLIANCEBERNSTEIN INTL VALUE FUND ADVISOR CL ALLIANZGI EMERGING MARKETS OPPORTUNITIES FD CL D ALLIANZGI INCOME & GROWTH FD CL D 80 ALLIANZGI NFJ ALL CAP VALUE FD CL D 74 ALLIANZGI NFJ DIVIDEND VALUE FD CL D ALLIANZGI NJF INTERNATIONAL VALUE FD CL A ALLIANZGI NJF INTERNATIONAL VALUE FD CL D ALLIANZGI NJF SMALL CAP VALUE FD CL D ALLIANZGI TECHNOLOGY FD CL D ALLIANZGI TECHNOLOGY FD INST CL ALPHAMARK INVT TR SMALL CAP GROWTH FD ALPINE EQUITY TR INTL REAL ESTATE EQI FD INST ALPINE EQUITY TR RLTY INCOME & GROWTH FD INST ALPINE SER TR DYNAMIC DIVIDEND FD INST CL AMANA MUT FDS TR DEVELOPING WORLD FD AMANA MUT FDS TR GROWTH FD AMANA MUT FDS TR INCOME FD AMERICAN BALANCED FD INC CL R-5 AMERICAN BEACON BALANCED FD INVESTOR CL AMERICAN BEACON EMERGING MKTS FD INVESTOR CL AMERICAN BEACON INTL EQUITY FUND INVESTOR CL AMERICAN BEACON LARGE CAP VALUE FUND INVESTOR CLASS AMERICAN BEACON S&P AMERICAN CENTURY CAPITAL VALUE FD INVESTOR CLASS AMERICAN CENTURY DIVERSIFIED BOND FUND INVESTOR CLASS AMERICAN CENTURY EMERGING MARKETS INVESTOR CLASS AMERICAN CENTURY EQUITY GROWTH INVESTOR CLASS AMERICAN CENTURY EQUITY INCOME INVESTOR CLASS AMERICAN CENTURY GLOBAL GOLD FUND INVESTOR CLASS AMERICAN CENTURY HERITAGE FD INVESTOR CLASS AMERICAN CENTURY HIGH YIELD BOND FUND INVESTOR CLASS AMERICAN CENTURY INFLATION ADJUSTED BOND INVESTOR CLASS AMERICAN CENTURY INTERNATIONAL BOND INVESTOR CL AMERICAN CENTURY LEGACY LARGE CAP FUND INVESTOR CL AMERICAN CENTURY ONE CHOICE VERY AGGRESSIVE INV CLASS AMERICAN CENTURY PREMIUM MONEY MARKET FUND INVESTOR CL AMERICAN CENTURY REAL ESTATE FUND INVESTOR CLASS AMERICAN CENTURY UTILITIES FUND INVESTOR CLASS AMERICAN CENTY CAP PORTFOLIO MID CAP VALUE FD INV CL AMERICAN CENTY EQI FD DISCIPLINED GWTH FD INV CL AMERICAN CENTY INVT TR SHRT DURA INVS CL AMERICAN CENTY SHRT DURATION INFLATION PROTCTN BD FD INV CL AMERICAN FDS MONEY MKT FD CL A AMERICAN HIGH INCOME TR CL R-3 AMERICAN HIGH INCOME TR CL R-5 AMERICAN MUTUAL FUND INC CL F1 AQR FDS DIVERSIFIED ARBITRAGE FD CL I AQR FDS DIVERSIFIED ARBITRAGE FD CL N ARIEL APPRECIATION FUND-CL A ARTISAN FDS INC ARTISAN VALUE FUND 65 ARTISAN FDS INC GLOBAL EQUITY FD INV SHS ARTISAN FDS INC GLOBAL OPPORTUNITIES FD INV CL 69 ARTISAN FDS INC GLOBAL VALUE FD INV SHS ARTISAN FUNDS INC INTERNATIONAL FUND ARTISAN FUNDS INC SMALL CAP FUND 89 ARTISAN GLOBAL SMALL CAP INV CL ARTISAN INTERNATIONAL VALUE FUND INV SHS 37 ASTON FUNDS TAMRO DIVERSIFIED EQUITY FD CL N ASTON/FAIRPOINTE MID CAP FUND CLASS N ASTON/LMCG SMALL CAP GROWTH FUND CLASS N AVE MARIA BOND FUND CL R AVE MARIA GROWTH FUND BAIRD AGGREGATE BOND FUND INV CL BAIRD FDS INC INTER MUN BD FD INV CL SHS BAIRD FDS INC MIDCAP FD INV CL SHS BARON ASSET FUND-SBI BARON GROWTHFUND 62 BARON SELECT FDS BARON PARTNERS FD BARON SELECT FDS REAL ESTATE FD RETAIL SHS BARON SMALL CAP FUND BBH CORE SELECT FD CL N BERWYN FDS INC INCOME FUND BLACKROCK ENERGY & RESOURCES PORTFOLIO FUND CL A BLACKROCK EQUITY DIVIDEND FUND CL A BLACKROCK EQUITY DIVIDEND FUND SVC CL 4 BLACKROCK FDS III S&P BLACKROCK FDS INFLATION PROTECTED BD SVC BLACKROCK FUNDS HIGH YIELD BD PORT SERVICE CL BLACKROCK FUNDS-SMALL CAP GROWTH EQUITY PORTFOLIO INV A BLACKROCK GLOBAL ALLOCATION FD INC CL C BLACKROCK INTERNATIONAL INDEX FUND CL A BLACKROCK LARGE CAP SER FDS INC LARGE CAP CORE FD INSTL CL 24 BLACKROCK LATIN AMER FD INC CL A 96 BLACKROCK NAT RES TR CL A BLACKROCK STRATEGIC INCOME OPPORTUNITIES PORTFOLIO CL A BLACKROCK US MORTGAGE PRTFL A SER OF MANAGED ACCOUNT SER BMO FDS INC BMO LARGE CAP GROWTH FD CL Y BOND FD AMER INC CL R-3 BOND FD AMER INC CL R-5 BRIDGEWAY FDS INC SMALL-CAP GROWTH FD CL N BRIDGEWAY FUND INC AGGRESSIVE INVESTOR CL 1 BROADVIEW FDS TR OPPORTUNITY FUND BROWN CAP MGMT MUT FDS BROWN CAP MGMT SMALL CO FD INV BUFFALO FDS MID CAP FD BUFFALO FLEXIBLE INCOME FUND INC BUFFALO FUNDS SCIENCE & TECHNOLOGY FUND BUFFALO HIGH YIELD FUND INC BUFFALO SMALL CAP FD INC CAPITAL INCOME BLDR FD CL R-3 CAPITAL INCOME BLDR FD CL R-5 38 CAPITAL INCOME BUILDER FD CL A CAPITAL INCOME BUILDER FD CL F-1 CAPITAL WORLD BD FD CL R-5 CAPITAL WORLD GROWTH & INCOME FD INC CL R-5 94 CAPITAL WORLD GROWTH & INCOME FUND CLASS A 40 CGM FOCUS FUND CLIPPER FUND INC COHEN & STEERS REALTY SHARES INC COLUMBIA ACORN TR INTL CL A COLUMBIA ACORN TR INTL CL Z COLUMBIA EMERGING MARKETS CL Z COLUMBIA FDS SER TR I DIVIDEND INCOME CL Z COLUMBIA FDS SER TR I MID CAP GROWTH FD CL Z COLUMBIA FDS SER TR I SMALL CAP GROWTH FD I CL Z COLUMBIA FDS SER TR II MASS INCOME BUILDER FD CL A COLUMBIA FDS SER TR INTL VALUE FD CL Z COLUMBIA FDS SER TR MID CAP INDEX FD CL A COLUMBIA FDS SER TR MID CAP VALUE FD CL A COLUMBIA FDS SER TR SHORT TERM BD FD CL Z COLUMBIA FDS SER TR SMALL CAP VALUE II FD CL A COLUMBIA GLOBAL ENERGY AND NATURAL RESOURCES FUND CLASS Z COLUMBIA SELECT LARGE CAP GROWTH CLASS Z COLUMBIA VALUE AND RESTRUCTURING CLASS Z CROFT FDS CORP CROFT-LEOMINSTER VALUE FD CULLEN HIGH DIVIDEND EQUITY FUND DAVIS NEW YORK VENTURE FUND INC-CL A DAVIS NEW YORK VENTURE FUND INC-CL Y DELAWARE GROUP ADVISER FUNDS INC-U S GROWTH PORTF INSTL CL DELAWARE GROUP EMERGING MARKETS FUND-CL C DELAWARE GROUP GOVT FD INFLATION PROTECTED FD CL A DELAWARE POOLED TRUST DIVERSIFIED INCOME FD INSTL CL DIAMOND HILL FDS SMALL CAP FD CL I SHS DIAMOND HILL LONG-SHORT FUND CLASS A DIAMOND HILL LONG-SHORT FUND CLASS I DIREXION FDS MNTHLY LATIN AMER BULL 2X INV DIREXION FDS MNTHY NASDQ DIREXION FDS MONTHLY S&P DIREXION FDS MONTHLY S&P 56 DODGE & COX BALANCED FUND DODGE & COX FDS GLOBAL STK FD DODGE & COX FUNDS INTERNATIONAL STK DODGE & COX FUNDS INTERNATIONAL STOCK FUND DODGE & COX INCOME FUND DODGE & COX STOCK FUND DOUBLELINE FDS TR CORE FIXED INCOME FD CL I DOUBLELINE FDS TR EMERGING MKTS INCOME FD CL N DOUBLELINE FDS TR TOTAL RETURN BD FD CL I DOUBLELINE FDS TR TOTAL RETURN BD FD CL N DREYFUS APPRECIATION FUND INC 83 DREYFUS EMERGING ASIA FD CL I DREYFUS GLOBAL REAL ESTATE SECURITIES FD CLASS I DREYFUS GREATER CHINA FD CL C DREYFUS GREATER CHINA FD CL I DREYFUS INTERNATIONAL BOND FUND CLASS C DREYFUS INTL BOND FUND CL I DREYFUS INVT FDS BOSTON CO SML/MID CAP GRW CL A DREYFUS MIDCAP INDEX FUND DREYFUS S&P DREYFUS/LAUREL FUNDS INC BOND MARKET INDEX FUND INV SHS DRIEHAUS MUT FDS EMERGING MKTS GROWTH FD DWS ADVISOR FUNDS SHORT DURATION FD CL S DWS EQUITY TRUST ALT ASSET ALLOCATION FD CL A DWS GLOBAL/INTL FD INC RREEF GLOBAL INFRASTRUCTURE FD CL C DWS PORTFOLIO TR FLTG RATE FD CL S DWS SECS TR RREEF REAL ESTATE SECS FD CL A 39 DWS UNCONSTRAINED INCOME FD CL A DWS VALUE SER INC SMALL CAP VALUE FD INSTL CL EATON VANCE DIVIDEND BUILDER FD CL A EATON VANCE LARGE CAP VALUE FUND CL A EATON VANCE MUTUAL FUNDS TR FLTG RATE HIGH INCOME FUND ADVISOR CLASS EURO PAC GROWTH FD CL R-5 EURO PAC GROWTH FUND CL F1 EURO PACIFIC GROWTH FUND CLASS A FAIRHOLME FUNDS INC COM FEDERATED EQUITY FDS PRUDENT BEAR FD CL A SHS FEDERATED EQUITY INCOME FD INC SHS CL R FEDERATED HIGH YIELD TRUST SBI FEDERATED PRUDENT DOLLARBEAR FUND CL A FEDERATED STRATEGIC VALUE DIVIDEND FUND CL A FEDERATED STRATEGIC VALUE DIVIDEND FUND INSTL FIDELITY ADVISOR BIOTECHNOLOGY FUND INSTL CL FIDELITY ADVISOR EMERGING ASIA FD CL I FIDELITY ADVISOR ENERGY CL I FIDELITY ADVISOR FREEDOM 2 FIDELITY ADVISOR GOLD FUND CL I FIDELITY ADVISOR HIGH INCOME FUND CL I FIDELITY ADVISOR NEW INSIGHTS FD CL I FIDELITY ADVISOR SER VII BIOTECHNOLOGY FUND CL C FIDELITY ADVISOR SMALL CAP VALUE FD CL FIDELITY BALANCED FUND FIDELITY BLUE CHIP GROWTH FUND FIDELITY CANADA FUND FIDELITY CAP APPRECIATION FUND FIDELITY CAPITAL & INCOME FUND FIDELITY CHINA REGION FUND FIDELITY COMWLTH TR II SMALL CAP ENHANCED INDEX FD FIDELITY CONCORD STR SPARTAN U S EQI INDX FD ADVANTAGE CL FIDELITY CONSUMER FINANCE PORTFOLIO FIDELITY CONTRAFUND FIDELITY DIVERSIFIED INTL FUND FIDELITY EMERGING ASIA FUND FIDELITY EMERGING MARKETS FD FIDELITY EQUITY INCOME FUND FIDELITY EUROPE CAP APPRECTN FD FIDELITY EUROPE FUND FIDELITY EXPORT AND MULTINTL FUND FIDELITY FLOATING RATE HIGH INCOME FD FIDELITY FOCUSED STOCK FUND FIDELITY FREEDOM 2025 FUND FIDELITY GNMA FUND 59 FIDELITY GROWTH & INCOME PORTFOLIO FIDELITY INSTL INVS TR FREEDOM 2020 FIDELITY INTL DISCOVERY FUND FIDELITY INTL GROWTH FD FIDELITY INTL REAL ESTATE FD FIDELITY INTL SMALL CAP OPPS FD FIDELITY INVT TR GLOBAL COMMODITY STK FD FIDELITY JAPAN FUND FIDELITY JAPAN SMALL COMPANIES FUND FIDELITY LARGE CAP STOCK FUND FIDELITY LATIN AMERICA FUND FIDELITY LEVERAGED COMPANY STOCK FUND FIDELITY LOW PRICED STOCK FUND FIDELITY MEGA CAP STOCK FUND FIDELITY MID CAP STOCK FUND FIDELITY MID CAP VALUE FUND FIDELITY NASDAQ COMPOSITE INDEX FD FIDELITY NEW MARKETS INCOME INCOME FUND FIDELITY NEW MILLENNIUM FUND FIDELITY NORDIC FUND 40 FIDELITY OTC PORTFOLIO FIDELITY OVERSEAS FUND FIDELITY PACIFIC BASIN FUND FIDELITY PURITAN FUND FIDELITY REAL ESTATE INCOME FD FIDELITY REAL ESTATE INVSTMT PORTFOLIO FIDELITY SELECT AIR TRANSPORTATION PORTFOLIO FIDELITY SELECT AUTOMOTIVE PORTFOLIO FIDELITY SELECT BANKING PORT FIDELITY SELECT BIOTECH PORTFOLIO FIDELITY SELECT BROKERAGE & INVT MGMT PORTFOLIO FIDELITY SELECT CHEMICAL PORTFOLIO FIDELITY SELECT CONSUMER DISCRETIONARY FIDELITY SELECT CONSUMER STAPLES FIDELITY SELECT DEFENSE & AEROSPACE PORTFOLIO FIDELITY SELECT ELECTRONICS PORTFOLIO FIDELITY SELECT ENERGY PORT FIDELITY SELECT ENERGY SERV PORTFOLIO 48 FIDELITY SELECT FINANCIAL SERVICES PORTFOLIO FIDELITY SELECT GOLD PORT FIDELITY SELECT HEALTH CARE PORTFOLIO FIDELITY SELECT INDUSTRIAL EQUIPMENT PORTFOLIO FIDELITY SELECT INDUSTRIALS 52 FIDELITY SELECT INSURANCE PORTFOLIO FIDELITY SELECT IT SERVICES FIDELITY SELECT LEISURE PORT FIDELITY SELECT MATERIALS FIDELITY SELECT MEDICAL EQUIPMENT AND SYSTEMS FIDELITY SELECT MULTIMEDIA PORTFOLIO FIDELITY SELECT NATURAL GAS PORTFOLIO FIDELITY SELECT NATURAL RESOURCES PORTFOLIO FIDELITY SELECT PHARMACEUTICALS PORT FIDELITY SELECT RETAILING PORTFOLIO FIDELITY SELECT SOFTWARE & COMPUTER SVCS FIDELITY SELECT TECHNOLOGY PORTFOLIO FIDELITY SELECT TRANSPORT PORTFOLIO 81 FIDELITY SELECT UTILITIES PORTFOLIO FIDELITY SHORT TERM BOND FD FIDELITY SMALL CAP DISCOVERY FD FIDELITY SMALL CAP GROWTH FD FIDELITY SMALL CAP VALUE FD FIDELITY SPARTAN FIDELITY SPARTAN EXTENDED MKT INDEX FD INVESTOR CLASS FIDELITY SPARTAN INTERMED TREAS BOND INDEX ADV CL FIDELITY SPARTAN INTERNL INDEX FD INVESTOR CLASS FIDELITY SPARTAN TOTAL MKT INDEX FD ADV CL FIDELITY STRATEGIC DIV & INC FD FIDELITY STRATEGIC INCOME FD FIDELITY TAX FREE BOND FUND FIDELITY TELECOM AND UTILITIES FUND FIDELITY TOTAL BOND FUND FIDELITY TREND FUND INC FIDELITY VALUE FUND FIDELITY WORLDWIDE FUND 35 FINANCIAL INVS TR VULCAN VALUE PARTNERS FD FIRST EAGLE FDS GOLD FD CL C FIRST EAGLE GOLD FUND CL A FIRST EAGLE OVERSEAS FUND CL C FIRSTHAND FDS ALTERNATIVE ENERGY FD FMI COMMON STOCK FUND FMI FUNDS INC LARGE CAP FUND FORESTER VALUE FD FORUM ABSOLUTE STRATEGIES FD CL R FORUM FDS ABSOLUTE STRATEGIES FD INSTL FORUM FDS MERK ABSOLUTE RETURN CURRENC 41 FORUM FDS MERK ASIAN CURRENCY FD INV SHS FORUM FDS MERK HARD CURRENCY FD INVS SHS FORWARD EMERGING MARKETS FUND INVESTOR CLASS FORWARD SMALL CAP EQUITY FUND INVESTOR CLASS FPA FDS TR FPA CRESCENT PORTFOLIO INSTL FRANKLIN INCOME FDS SER CL C FRANKLIN INCOME SERIES CL A 79 FRANKLIN TEMPLETON FDS GOLD & PRECIOUS METALS FD CL C FRANKLIN TEMPLETON FUND STRATEGIC SER INCOME FUND CL-C FRANKLIN TEMPLETON FUNDS GOLD & PRECIOUS METALS FD CL A FRANKLIN TEMPLETON FUNDS MUTUAL BEACON FD CL C FRANKLIN TEMPLETON FUNDS MUTUAL FINANCIAL SVCS FD CL C FRANKLIN TEMPLETON MODERATE ALLOCATION FUND-CL A FUNDAMENTAL INVESTORS INC CLASS A FUNDAMENTAL INVS INC CL F1 FUNDAMENTAL INVS INC CL R-5 GABELLI EQUITY SERIES FUNDS INC-EQUITY INCOME FUND GABELLI EQUITY SERIES FUNDS INC-SMALL CAPITAL GROWTH FUND GABELLI UTILS FD CL AAA SHS GAMCO GLOBAL SER FDS INC TELECOMMUNICATIONS FD CL AAA GAMCO GOLD FUND INC CL AAA GOLDMAN SACHS COMMODITY STRATEGY FUND CLASS A GOLDMAN SACHS GROWTH STRATEGY PORTFOLIO-CL A GOLDMAN SACHS INTERNATIONAL SMALL CAP INSIGHTS FUND CL A GOODHAVEN FUND GRANDEUR PEAK GLOBAL OPPORTUNITIES INV GREENSPRING FUND INC GROWTH FD AMER INC CL R-5 GROWTH FUND AMER INC CL F1 GROWTH FUND AMERICA INC CLASS A GUINNESS ATKINSON FDS ALTERNATIVE ENERGY FD GUINNESS ATKINSON FDS ASIA PACIFIC DIV FD GUINNESS ATKINSON GLOBAL ENERGY FUND HANCOCK HORIZON FAMILY FDS BURKENROAD FD CL A HANCOCK HORIZON FAMILY FDS BURKENROAD FD CL D HARBOR CAPITAL APPRECIATION FUND INVESTOR CLASS HARBOR FD COMODITY REAL RTRN STRATEGY CL HARBOR FD REAL RETURN FD INSTL CL HARBOR HIGH YIELD BOND FUND INSTITUTIONAL CLASS HARBOR HIGH YIELD BOND FUND INVESTOR CLASS HARBOR INTERNATIONAL FUND INSTITUTIONAL HARBOR INTERNATIONAL FUND INVESTOR CLASS HARBOR INTERNATIONAL GROWTH FUND INSTITUTIONAL 84 HARDING LOEVNER EMERGING MARKETS PORTFOLIO ADVISOR CL HARDING LOEVNER FDS INC INTL EQUITY PORT INVS CL HARDING LOEVNER FDS INC INTL SMLL COS PORTFLIO INV CL HARDING LOEVNER FUNDS INC INTL EQUITY PORTFOLIO INSTL CL HARTFORD MUT FDS INC CAP APPREC FD CL R5 HARTFORD MUTUAL FUNDS INC CAP APPREC FUND CL C HARTFORD MUTUAL FUNDS INC CAPITAL APPRECIATION FUND CL A HARTFORD MUTUAL FUNDS INC CAPITAL APPRECIATION FUND CL B HEARTLAND GROUP INC VALUE PLUS FUND HEARTLAND SELECT VALUE FUND HENNESSY CORNERSTONE MID CAP 30 FUND INVESTOR CLASS SHARES HENNESSY FDS TR CORNERSTONE LARGE GRWTH FD INVT CL HENNESSY FOCUS FUND INVESTOR CLASS SHARES HENNESSY GAS UTILITY INDEX FUND INVESTOR CLASS HENNESSY JAPAN FUND INVESTOR CLASS SHARES HENNESSY LARGE CAP FINANCIAL FUND INVESTOR CLASS HENNESSY MUT FDS INC CORNERSTONE VALUE FD INVT CL HENNESSY SMALL CAP FINANCIAL FUND INVESTOR CLASS HOMESTEAD FDS INC SMALL CO STK FD HOTCHKIS & WILEY FUNDS MID CAP VALUE FD CL A HUSSMAN INVESTMENT TRUST STRATEGIC TOTAL RETURN FUND HUSSMAN INVT TR STRATEGIC GROWTH FUND 42 HUSSMAN INVT TR STRATEGIC INTL EQUITY FD ICON FUNDS ENERGY FUND ICON FUNDS FINANCIAL FUND ICON FUNDS ICON MATERIALS FUND ICON UTILITIES FUND CL S INCOME FD AMER INC CL R-1 INCOME FUND OF AMERICA INC CLASS A ING CORPORATE LEADERS TRUST UNIT PARTN CTF SER B ING EQUITY TRUST REAL ESTATE FUND CLASS C ING GLOBAL REAL ESTATE FD CL W 62 ING MUTUAL FUNDS RUSSIA FUND CLASS A INTEGRITY FD WILLISTON BASIN/MID NORTH AMER CL A INTERNATIONAL GROWTH & INC FD INC CL A SHS INTERNATIONAL GROWTH & INC FD INC CL F-1 SHS INVESCO AMERICAN FRANCHISE FUND CLASS C 44 INVESCO CHINA FUND CL A INVESCO COMSTOCK FUND CLASS C INVESCO DIVERSIFIED DIVIDEND FD INV CL INVESCO ENERGY FUND CLASS B INVESCO ENERGY FUND CLASS INVESTOR INVESCO EUROPEAN GROWTH FUND CLASS INVESTOR INVESCO GOLD & PRECIOUS METALS FD CL Y 98 INVESCO GOLD & PRECIOUS METALS FUND CL C INVESCO INTERNATIONAL CORE EQUITY FD INVST CL INVESCO MID CAP CORE EQUITY FD CL Y INVESCO MID CAP CORE EQUITY FUND CL A INVESCO REAL ESTATE FUND CL C IVA FIDUCIARY TR IVA INTL FD CL I IVA FIDUCIARY TR IVA WORLDWIDE FD CL A IVY ASSET STRATEGY FD CL C IVY ASSET STRATEGY I IVY FDS INC MID CAP GROWTH FD CL I IVY FDS INC MID CAP GROWTH FD CL Y IVY FDS INC SCI & TECHNOLOGY FD CL I 71 IVY FDS INC SCIENCE & TECH FD CL Y 51 IVY GLOBAL NATURAL RESOURCES FUND-CL B JAMES ADVANTAGE FDS BALANCED GOLDEN RAINBOW FUND JAMES ADVANTAGE FDS SMALL CAP FUND JANUS CONTRARIAN FUND CLASS T SHARES JANUS GLOBAL RESEARCH FUND CLASS T JANUS GLOBAL SELECT FUND CLASS R SHARES JANUS GLOBAL SELECT FUND CLASS T SHARES JANUS INVESTMENT FUND FLEXIBLE BOND FUND CLASS T JANUS INVESTMENT FUND GLOBAL LIFE SCIENCES FD CL T JANUS INVESTMENT FUND HIGH YIELD FUND CLASS T JANUS INVESTMENT FUND SHORT TERM BOND FUND CL T 31 JANUS INVESTMENT FUND VENTURE FUND CLASS T JANUS INVT FD FORTY FD CL S JANUS INVT FD GLOBAL REAL ESTATE FD CL T JANUS INVT FD INTECH RISK-MNGD GRWTH FD CL T JANUS INVT FD PERKINS MID CAP VALUE FD CL S JANUS OVERSEAS FUND CLASS T SHARES JANUS TRITON FUND CLASS T SHARES JENSEN PORTFOLIO INC JENSEN QUALITY GROWTH FD JOHN HANCOCK FDS II GBL ABSOLUTE RET STRATEGIES A JOHN HANCOCK REGIONAL BANK FUND-CL A JP MORGAN SMARTRETIREMENT 2 JPMORGAN TR I EMERGING ECONOMIES FD CL A JPMORGAN TR I INCOME BLDR FD CL A JPMORGAN TR I INTL VALUE FD CL A 75 JPMORGAN TR I INTREPID EUROPEAN FD CL A JPMORGAN TR I MID CAP EQUITY FD CL A JPMORGAN TR I STRATEGIC INCM OPPTYS FD CL A JPMORGAN TR II CORE BD FD CL A JPMORGAN TR II EQUITY INCOME FD CL C 43 JPMORGAN TR II HIGH YIELD FD CL A JPMORGAN TR II LARGE CAP GROWTH FD CL A JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 JPMORGAN US GOVT MMKT - PREMIER SHR FUND 1086 KEELEY SMALL CAP VALUE FD CL A KINETICS GLOBAL FUND INV CL KINETICS PARADIGM FUND INV CL KINETICS SMALL CAP FD INV CL LAUDUS TRUST LAUDUS U S LARGE CAP GROWTH FD LAZARD DEVELOPING MARKETS EQUITY PORTFOLIO OPEN SHS LAZARD EMERGING MARKETS PORT OPEN SHS LAZARD FDS INC INTL STRATEGIC EQI PORT OPEN LAZARD FDS INC US REALTY INCOME EQUITY PORTFOLIO OPEN LAZARD INTERNATIONAL SMALL CAPITALIZATION PORT OPEN SHS LEGG MASON PARTNERS WESTERN ASSET EMRG MKTS DEBT FD CL A LEUTHOLD CORE INVESTMENT FUND LOOMIS SAYLES BOND FUND RETAIL CLASS LOOMIS SAYLES GLOBAL BOND FUND RETAIL CLASS LORD ABBETT INVT TR FLTG RATE FD CL A LORD ABBETT MULTI ASSET GROWTH FUND CL A LORD ABBETT SHORT DURATION INCOME FUND CL I 57 LORD ASSET MANAGEMENT TRUST THOMAS WHITE INTL FUND MADISON FDS DIVID INCOME FD CL Y MADISON FDS INVS FD CL Y MADISON FDS MID CAP FD CL Y MAINSTAY FDS LARGE CAP GROWTH FD CL I MAINSTAY MARKETFIELD FUND CL A MAINSTAY MARKETFIELD FUND CL I MAINSTAY S&P 28 MAIRS & PWR FDS TR GROWTH FD MANAGERS AMG FDS GW&K MUN ENHANCED YIELD FD INV MANAGERS AMG FDS YACKTMAN FD SVC CL MANAGERS AMG FDS YACKTMAN FOCUSED FD SVC CL MANAGERS AMG SKYLINE SPL EQUITIES PORT MANAGERS FDS REAL ESTATE SECS FD MANAGERS PIMCO BOND FUND MANAGERS TR I BRANDYWINE BLUE FD MANAGERS TR I BRANDYWINE FD MANNING AND NAPIER FUND INC NEW EQUITY SERIES MANNING AND NAPIER FUND WORLD OPPORTUNITIES SER CL A MARSICO 21ST CENTURY FUND MARSICO FOCUS FUND MARSICO GROWTH FD MARSICO INVT FD FLEXIBLE CAP FD MARSICO INVT FD INTL OPPORTUNITIES FD MATTHEW 25 FD INC MATTHEWS ASIA DIVIDEND FUND MATTHEWS ASIA SCIENCE AND TECHNOLOGY FUND MATTHEWS ASIAN FDS ASIA SMALL COS FD MATTHEWS ASIAN GROWTH & INCOME FUND MATTHEWS CHINA FUND MATTHEWS INDIA FUND MATTHEWS INTL FDS ASIA GROWTH FUND MATTHEWS JAPAN FUND MATTHEWS KOREA FUND MATTHEWS PACIFIC TIGER FUND MERGER FUND-SBI MERIDIAN CONTRARIAN FUND METROPOLITAN WEST FDS TOTAL RETURN BOND FUND METROPOLITAN WEST FUNDS HIGH YIELD BOND FUND CLASS M 44 METROPOLITAN WEST LOW DURATION BOND FUND MFS GROWTH FUND CL I MFS SER TR I VALUE FUND CL I MFS SER TR V INTL NEW DISCOVERY FD CL A MFS SER TR X EMERGING MARKET DEBT FUND CLASS I MFS SER TR X INTL DIVERSIFICATION FD CL A MFS SER TR X INTL VALUE FD CL A MFS SERS TRUST VI UTILITIES FD CL I MFS SERS TRUST X FOREIGN & COLONIAL INTL GROWTH FD CL I MIDAS FUND INC MORGAN STANLEY INSTL FD INC U S REAL ESTATE PORTFOLIO CL I MORGAN TR I 100% U S TREAS SECS MNY MKTCL MORGAN SHARE CL MORGAN TR I PRIME MONEY MKT FD MORGAN CL SECURITY SYMBOL IS V MVXX MORGAN TR II U S GOVT MONEY MKT FD MORGAN MOTLEY FOOL FDS TR GREAT AMERICA FD MOTLEY FOOL FDS TR MOTLEY FOOL INDEPENDENCE FD MUHLENKAMP FD MUTUAL GLOBAL DISCOVERY FUND CL Z MUTUALS COM VICE FUND NATIONWIDE MUT FDS NEW HIGHMARK VALUE FD CL C NEEDHAM AGGRESSIVE GROWTH FD NEUBERGER & BERMAN EQUITY FDS EQUITY INCOME FD CL A NEUBERGER BERMAN EQUITY FDS REAL ESTATE FD TR CL NEUBERGER BERMAN GENESIS FD INVESTOR CLASS NEUBERGER BERMAN GENESIS FUND TRUST CLASS NEUBERGER BERMAN INTERNATINL EQUITY FUND INVESTOR CLASS NEUBERGER BERMAN LARGE CAP VALUE FUND INVESTOR NEUBERGER BERMAN STRATEGIC INCOME FD TR CL NEW PERSPECTIVE FD INC CL F-2 SHS NEW PERSPECTIVE FUND INC CL A NEW WORLD FD INC CLASS R-5 77 NEW WORLD FUND INC NEW NICHOLAS FUND INC NORTHERN EQUITY INDEX FDS MID CAP INDEX FD NORTHERN FDS EMERGING MKTS EQUITY INDEX FD NORTHERN LTS FD TR EAGLE MLP STRATEGY FD CL I SHS NORTHERN LTS FD TR PAC FINL CORE EQUITY FD INV CL NORTHERN LTS FD TR PAC FINL EXPLORER FD INV CL NORTHERN LTS FD TR PAC FINL INTL FD INV CL NORTHERN LTS FD TR PAC FINL STRTG CONSRVT INV CL NORTHERN LTS FD TR PAC FINL TACTICAL FD INV CL NORTHERN LTS FD TR SOUTHERNSUN US EQUITY FD INV NUVEEN DIVIDEND VALUE FUND CL A NUVEEN INVT FDS INC SHORT TERM BD FD CL A OAKMARK EQUITY & INCOME FUND OAKMARK FUND OAKMARK GLOBAL FUND OAKMARK GLOBAL SELECT FUND OAKMARK INTERNATIONAL FUND OAKMARK INTERNATIONAL FUND CL II OAKMARK INTERNATIONAL SMALL CAP FUND OAKMARK SELECT FUND OBERWEIS CHINA OPPTYS FD OBERWEIS FDS INTL OPPTYS FD OBERWEIS MICRO-CAP PORTFOLIO OBERWEIS SMALL-CAP OPPORTUNITIES FUND OCM MUT FD GOLD FD ADVISOR CL OPPENHEIMER COMMODITY STRATEGY TOTAL RETURN FD CL A OPPENHEIMER DEVELOPING MARKETS FUND-CL A OPPENHEIMER DEVELOPING MKTS FDS CL Y OPPENHEIMER DEVELOPING MKTS FUNDS CL N OPPENHEIMER INTERNATIONAL GROWTH FUND-CL A OPPENHEIMER INTL BD FD CLASS Y PARNASSUS INCOME TRUST EQUITY INCOME PORTFOLIO PAX WORLD GLOBAL ENVIRONMENTAL MRKT FD INV CL 45 PAX WORLD HIGH YIELD BOND FD INDIVIDUAL INVESTOR CLASS PERKINS GLOBAL VALUE FUND CL T PERKINS MID CAP VALUE FD CLASS T SHS PERMANENT PORTFOLIO FUND INC PERRITT ULTRA MICROCAP FUND PFS FDS WIRELESS FD PIMCO ALL ASSET ALL AUTHORITY P PIMCO ALL ASSET FUND INSTITUTIONAL CLASS PIMCO COMMODITY REAL RETURN STRAT P PIMCO COMMODITY REAL RETURN STRATEGY CLASS D PIMCO COMMODITY REAL RETURN STRATEGY FUND INSTITUTIONAL CL PIMCO EQUITY SER DIVID & INC BUILDER FD CL D PIMCO FDS ALL ASSET ALL AUTH FD INSTL CL PIMCO FDS COMMODITIES PLUS STRATEGY FD CL D PIMCO FDS EMERGING LOCAL BD FD CL D PIMCO FDS EMERGING MKTS CURR FDS CL D PIMCO FDS EMERGING MKTS CURR FDS INST CL PIMCO FDS FOREIGN BD FD CL D(UNHEDGED) PIMCO FDS PAC INVT MGMT SER ALL ASSET ALL AUTH FD CL D PIMCO FDS PAC INVT MGMT SER ALL ASSET FD CL D PIMCO FDS PAC INVT MGMT SER DIVERSIFIED INCOME FD CL D PIMCO FDS PAC INVT MGMT SER GLOBAL BD FD II INSTL CL PIMCO FDS PAC INVT MGMT SER HIGH YIELD FD CL D PIMCO FDS PAC INVT MGMT SER LOW DURATION FD CL D PIMCO FDS PAC INVT MGMT SER REAL ESTATE REAL RET STRA CL A PIMCO FDS PAC INVT MGMT SER REAL RETURNFD-CL D PIMCO FDS PAC INVT MGMT SER STOCKSPLUS FD CL D PIMCO FDS PAC INVT MGMT SER TOTAL RETURN FD CL D PIMCO FDS SENIOR FLOATING RATE FD CL D PIMCO FDS STOCKSPLUS ABSOLUTE RETURN FD CL A PIMCO FDS STOCKSPLUS ABSOLUTE RETURN FUND CL D PIMCO FDS UNCONSTRAINED BD FD CL D PIMCO FLOATING INCOME FUND CLASS D PIMCO FOREIGN BOND FUND CL D U.S. DOLLAR-HEDGED PIMCO FOREIGN FUND ADMINISTRATIVE SHS PIMCO INCOME FUND CLASS D PIMCO INTERNATIONAL STOCKPLUS AR STRATEGY FD CL D PIMCO INVESTMENT GRADE CORPORATE BOND FUND CL D PIMCO REALESTATE REAL RETURN STRATEGY CLASS D PIMCO SMALL CAP STOCKSPLUS AR CLASS A PIMCO SMALL CAP STOCKSPLUS AR CLASS D PIMCO TOTAL RETURN FUND ADMINISTRATIVE SHS PIMCO TOTAL RETURN FUND INSTL CL PIMCO TOTAL RETURN FUND-CL A POLARIS GLOBAL VALUE FUND PRICE T ROWE GLOBAL TECHNOLOGY FUND INC SHS BEN INT PRICE T ROWE HIGH YIELD FD PRICE T ROWE RETIREMENT FDS INC 2030 FD PRICE T ROWE RETIREMENT FDS INC RETIREMNT 2 PRICE T ROWE STRATEGIC INCOME FD INC PRIMECAP ODYSSEY FDS AGGRESSIVE GROWTH FD PRIMECAP ODYSSEY FDS GROWTH FD PRIMECAP ODYSSEY FDS STK FD PRINCIPAL FDS INC HIGH YIELD FD CL P PRINCIPAL INVS FD INC REAL ESTATE SECS FD INSTL CL PROFESSIONALLY MANAGED PORT FD ASTERISK X CONSERVATIVE UPGRADE FUND PROFESSIONALLY MANAGED PORT FD ASTERISK X FLEXIBLE INCOME FUND PROFESSIONALLY MANAGED PORT FOLIOS VILLERE BALANCED FD PROFESSIONALLY MANAGED PORT OSTERWEIS STRATEGIC INCOME FD PROFESSIONALLY MANAGED PORTF HODGES FUND PROFESSIONALLY MANAGED PORTFOLIOS HODGES SM CAP FD PROFESSIONALLY MANAGED PRTFL AKRE FOCUS FD RETAIL CL PROFUNDS CONSUMER SERVICES ULTRASECTOR INV CL 49 PROFUNDS EUROPE 30 FUND INV CL 23 PROFUNDS HEALTH CARE ULTRASECTOR INVT CL 46 PROFUNDS INC INVESTOR CL BIOTECHNOLOGY ULTRASECTOR PROFUNDS INTERNET ULTRASECTORSERV CL PROFUNDS INTERNET ULTRASECTOR INVST CL 89 PROFUNDS MUT FDS BANKING ULTRASECTOR PROFUND PROFUNDS OIL & GAS ULTRASECTOR INVESTOR CL PROFUNDS PRECIOUS METALS ULTRASECTOR INV CL PROFUNDS REAL ESTATE ULTRASECTOR PROFUND INV CL PROFUNDS RISING RATES OPPORTUNITY 10 INV CL PROFUNDS RISING U S DOLLAR PROFUND INV PROFUNDS SHORT NASDAQ- PROFUNDS SHORT PRECIOUS METALS PROFUND INVT CL PROFUNDS SHORT PRECIOUS METALS PROFUND SVC CL PROFUNDS SHORT REAL EST PROFUND INV CL PROFUNDS TELECOMM ULTRASECTORINV CL 9 PROFUNDS ULTRA SMALL/CAP INVSTR CL PROFUNDS ULTRAJAPAN INVESTOR CLASS PROFUNDS ULTRAJAPAN SERVICE CLASS PROFUNDS ULTRAMID-CAP INVESTOR CLASS PROFUNDS ULTRASHORT DOW 30 FD INVESTOR CL PROFUNDS ULTRASHORT INTL PROFUND INVS PROFUNDS ULTRASHORT SMALL-CAP FD INV CL PROFUNDS US GOVT PLUS INV CL PROVIDENT TR MUT FDS INC PROVIDENT TR STRATEGY FD PRUDENTIAL JENNISON EQUITY INCOME FUND CLASS Z PRUDENTIAL JENNISON HEALTH SCIENCES FUND CLASS A PRUDENTIAL JENNISON NATURAL RESOURCES FUND INC CLASS Z PRUDENTIAL JENNISON SMALL COMPANY FUND INC CLASS A PRUDENTIAL JENNISON UTILITY FUND CLASS A PRUDENTIAL JENNISON UTILITY FUND CLASS C PUTNAM EQUITY INCOME FD NEW CL Y 8 PUTNAM FDS TR EQUITY SPECTRUM FD CL A PUTNAM GLOBAL NAT RES FD CL C 37 PUTNAM GLOBAL NATURAL RESOURCES FUND-CL A RAINIER INVT MGMT MUT FDS MID CAP EQUITY PORTFOLIO RBB FD INC SCHNEIDER VALUE FD CL PPP RBB FUND INC SCHNEIDER SMALL CAP VALUE FD RBC MICRO CAP VALUE FUND CLASS I RIDGEWORTH FDS LARGE CAP VALUE EQUITY FD CL I RIDGEWORTH FDS MID-CAP VALUE EQUITY FD CL I RIDGEWORTH FDS SEIX FLTG RATE INCOME FD CL I ROWE T PRICE CAPITAL APPRECIATION FD ADVISOR CLASS ROWE T PRICE DIVID GROWTH FD INC ADVISOR CL ROWE T PRICE INFLATION PROTECTED BOND FUND INC ROWE T PRICE INTL FDS INC GLOBAL INFRASTRUCTURE FD ROWE T PRICE INTL INDEX FD INC INTL EQUITY INDEX FD ROWE T PRICE NEW AMER GROWTH ADVISOR CL ROWE T PRICE NEW INCOME FD ADVISOR CL ROWE T PRICE REAL ESTATE FD ADVISOR CLASS ROYCE EUROPEAN SMALLER COMPANIES FD SVC CL ROYCE FD INTL SMALLER-COS FD SVC CL ROYCE FD PREMIER FD SERVICE CL ROYCE FD SPECIAL EQUITY FD ROYCE FUND LOW PRICED STOCK SERVICE ROYCE FUND PREMIER SERIES ROYCE FUND ROYCE OPPORTUNITY FUND ROYCE FUND TOTAL RETURN FUND ROYCE FUND VALUE PLUS FUND SERVICE CL ROYCE FUND-PENNSYLVANIA MUTUAL FUND INVESTMENT CL ROYCE GLOBAL VALUE FUND SVC CL RYDEX DYNAMIC FDS INVERSE DOW 2X STRATEGY CL C 90 RYDEX DYNAMIC FDS INVERSE DOW 2X STRATEGY CL H RYDEX DYNAMIC FDS INVERSE NASDAQ- RYDEX DYNAMIC FDS INVERSE NASDAQ- RYDEX DYNAMIC FDS INVERSE S&P 90 RYDEX DYNAMIC FDS NASDAQ- 47 RYDEX SER FDS COMMODITIES STRATEGY FD CL A RYDEX SER FDS INV RUSSELL 2 RYDEX SER FDS INVERSE HIGH YIELD STRATEGY FD CL C 91 RYDEX SER FDS RUSSELL 2 1 RYDEX SERIES FDS GOVT LG BOND 1.2X STRAT CL ADV 7 RYDEX SERIES FDS INVERSE GVT LG BD STRAT CL INV RYDEX SERIES FDS INVERSE S&P RYDEX SERIES TRUST BIOTECHNOLOGY FUND INV CL RYDEX SERIES TRUST NASDAQ-100 RYDEX SERIES TRUST PRECIOUS METALS FUND 39 SARATOGA HEALTH AND BIOTECHNOLOGY CLASS A SATUIT CAP MGMT TR MICRO CAP FD CL A SATURNA INVESTMENT TRUST SEXTANT INTERNATIONAL FUND SCHRODER SER TR EMERGING MKTS EQUITY FUND ADVISOR CL SCHWAB CAP TR LAUDUS INTL MARKET MASTERS FUND INV CLASS SCHWAB FUNDAMENTAL US LARGE COMPANY INDEX FUND SCHWAB TOTAL BOND MARKET INDEX FUND SCHWARTZ INVT TR AVE MARIA RISING DIVIDEND FD SCHWARTZ INVT TR AVE MARIA SMALL CAP FD SCOTIA INSTL FDS DYNAMIC ENERGY INCOME FD CL I SCOUT FDS CORE BD FD INSTL CL SCOUT FDS INTERNATIONAL FD SCOUT FDS MID CAP FD SELECTED AMERICAN SHARE INC CL D SELECTED AMERICAN SHARES INC SENTINEL GROUP FDS INC INTERNATIONAL EQUITY CL A SMALLCAP WORLD FUND INC CL C SMALLCAP WORLD FUND INC CL F1 SMEAD VALUE FD SOUTHERNSUN SMALL CAP FD INV CL SSGA FUNDS EMERGING MARKETS FUND 76 SSGA FUNDS TUCKERMAN ACTIVE REIT STRATTON FDS INC-SMALL CAP YIELD FD 57 SUNAMERICA SPECIALTY SER FOCUSED ALPHA GROWTH FD CL A SYMONS VALUE INSTITUTIONAL FUND T ROWE PRICE BLUE CHIP GROWTH FUND INC T ROWE PRICE BLUE CHIP GROWTH FUND INC ADVISOR CL T ROWE PRICE CAPITAL APPRECIATION FUND-SBI T ROWE PRICE DIVERSIFIED SMALL-CAP GROWTH FUND-SBI T ROWE PRICE DIVIDEND GROWTH FUND INC T ROWE PRICE EQUITY INCOME FUND ADVISOR CL T ROWE PRICE EQUITY INCOME FUND-SBI T ROWE PRICE FINANCIAL SERVICES FUND INC T ROWE PRICE GLOBAL REAL ESTATE FD INC T ROWE PRICE GLOBAL REAL ESTATE FD INC ADVISOR CL T ROWE PRICE GROWTH STK FD INC GROWTH STK FD ADV CL T ROWE PRICE GROWTH STOCK FUND INC T ROWE PRICE HEALTH SCIENCES FUND INC T ROWE PRICE HIGH YIELD FUND INC ADVISOR CL T ROWE PRICE INTL FDS INC EMERGING EUROPE MEDITERRANEAN T ROWE PRICE INTL FUNDS INC EMERGING MARKETS BOND FUND T ROWE PRICE INTL FUNDS INC EMERGING MARKETS STOCK FUND T ROWE PRICE INTL FUNDS INC EUROPEAN STOCK FUND T ROWE PRICE INTL FUNDS INC GLOBAL STOCK FUND T ROWE PRICE INTL FUNDS INC INTERNATIONAL BOND FUND T ROWE PRICE INTL FUNDS INC INTERNATIONAL DISCOVERY FUND T ROWE PRICE INTL FUNDS INC JAPAN FUND T ROWE PRICE INTL FUNDS INC LATIN AMERICA FUND T ROWE PRICE INTL FUNDS INC NEW ASIA FUND T ROWE PRICE MEDIA & TELECOMMUNICATIONS FUND INC T ROWE PRICE MID CAP GROWTH FUND INC ADVISOR CL T ROWE PRICE MID-CAP GROWTH FUND INC T ROWE PRICE NEW AMERICA GROWTH FUND-SBI T ROWE PRICE NEW ERA FUND INC T ROWE PRICE NEW HORIZONS FUND INC 48 T ROWE PRICE PERSONAL STRATEGY INCOME FUND T ROWE PRICE REAL ESTATE FUND INC T ROWE PRICE SMALL CAPITAL VALUE FUND INC T ROWE PRICE VALUE FUND INC TANAKA FUNDS INC GROWTH FUND CL R TARGET PORTFOLIO TR SMALL CAPITALIZATION VALUE PORTFOLIO TCW FDS INC EMERGING MKTS INCOME FD CL I TCW FDS INC EMERGING MKTS INCOME FD CL N TCW FDS INC TOTAL RETURN BOND FD CL N TEMPLETON GLOBAL BOND FD CL A TEMPLETON GLOBAL BOND FUND ADVISOR CL TEMPLETON GROWTH FUND INC CL R THIRD AVENUE INTL VALUE FD INSTL CLASS THIRD AVENUE VALUE FUND INSTL CLASS THOMPSON BOND FUND THORNBURG INCOME TRUST LIMITED TERM INCOME FUND CL A THORNBURG INCOME TRUST LTD TERM U S GOVT FUND CL A THORNBURG INTL VALUE FUND CL I THORNBURG INVT TR DEVELOPING WORLD FD CL A THORNBURG INVT TR INTL VALUE FD CL C THORNBURG INVT TR INTL VALUE FD CL R 5 THORNBURG INVT TRUST VALUE FUND CL A TIAA CREF INSTL EQUITY INDEX FD RETAIL CL TIAA CREF INSTL MUT FDS LARGE CAP VALUE BOND RETAIL TIAA CREF INSTL MUT FDS MID CAP VALUE FD RETAIL CL TIAA CREF INSTL MUT FDS REAL ESTATE SECS FD RETAIL CL TOCQUEVILLE GOLD FUND TOCQUEVILLE TR DELAFIELD FD TOUCHSTONE SANDS CAPITAL SELECT GROWTH FUND CL Y TOUCHSTONE SANDS CAPITAL SELECT GROWTH FUND CL Z TOUCHSTONE ULTRA SHORT DURATION FIXED INCOME FD CL Y TURNER SPECTRUM FUND INVESTOR CL TWEEDY BROWNE FUND INC GLOBAL VALUE FUND U S GLOBAL INVESTORS FUNDS EMERGING EUROPE FUND U S GLOBAL INVESTORS GOLD AND PRECIOUS METALS FUND UNDISCOVERED MANAGERS FDS BEHAVIORAL VALUE FD CL A UNIFIED SER TR APPLESEED FD UNIFIED SER TR IRON STRATEGIC INCOME FD INV UNIFIED SER TR ROOSEVELT MULTI-CAP FUND US GLOBAL INVESTORS CHINA REGION FUND US GLOBAL INVESTORS GLOBAL RESOURCES FUND US GLOBAL INVESTORS WORLD PRECIOUS MINERALS FUND VALUE LINE AGGRESSIVE INCOME TRUST-SBI VALUE LINE ASSET ALLOCATION FUND INC VALUE LINE PREMIER GROWTH FD INC VALUED ADVISERS TR SOUND MIND INVESTING FD VALUED ADVISERS TR SOUND MIND INVSTNG DYNAMIC INVESTOR VAN ECK EMERGING MARKETS CLASS C VANGUARD VANGUARD BALANCED INDEX FUND INC VANGUARD BD INDEX FDS MID CAP GRWTH INDEX FD ADMIRAL VANGUARD BD INDEX FDS MID CAP VALUE INDEX FD ADMIRAL VANGUARD BD INDEX FDS SMALL CAP GRTH IDX FD ADMIRAL VANGUARD BD INDEX FDS SMALL CAP VALUE IDX FD ADMIRAL VANGUARD BOND INDEX FUND INC INTERMEDIATE TERM PORTFOLIO FD VANGUARD BOND INDEX FUND INC SHORT TERM PORTFOLIO VANGUARD BOND INDEX FUND INC TOTAL BOND MARKET PORTFOLIO VANGUARD CHESTER FDS TARGET RETIREMENT 2015 FD VANGUARD CHESTER FDS TARGET RETIREMENT 2040 FUND VANGUARD DIVIDEND GROWTH FUND VANGUARD EMERGING MARKETS STOCK INDEX FUND VANGUARD EQUITY INCOME FD ADMIRAL SHS VANGUARD FIXED INC SECS FD INC SHORT TERM INVT GRADE FUND VANGUARD FIXED INCOME SECS FD INC-HIGH YIELD CORP PORTFOL VANGUARD FIXED INCOME SECS INTER TERM INVT GRADE INV CL VANGUARD FIXED INCOME SECS INVT GRADE BD PORTFOLIO VANGUARD GNMA FUND VANGUARD HORIZON FD INC GLOBAL EQUITY PORTFOLIO VANGUARD INDEX FD MID CAP INDEX FD SIGNAL SHS VANGUARD INDEX FDS VALUE INDEX FD SIGNAL SHS VANGUARD INDEX TR MID CAP GROWTH INDEX INV SHS VANGUARD INDEX TRUST MID CAPITALIZATION STK PORT 49 VANGUARD INDEX TRUST SMALL CAPITLZATION GROWTH VANGUARD INDEX TRUST SMALL CAPITLZATION VALUE STK VANGUARD INDEX TRUST TOTAL STOCK MARKET PORTFOLIO VANGUARD INDEX TRUST-SMALL CAPITALIZATION STOCK FUND VANGUARD INFL-PROTECTED SECS VANGUARD INTERNATIONAL GROWTH PORTFOLIO VANGUARD INTERNATIONAL VALUE PORTFOLIO VANGUARD INTL EQ IDX FDS INC FTSE ALL WRLD EX US SML FD INV VANGUARD INTL EQTY INDX FDS GBL EX-US REAL ESTATE IDX INV VANGUARD INTL EQUITY INDEX FUND INC-EUROPEAN PORTFOLIO VANGUARD INTL EQUITY INDEX FUND INC-PACIFIC PORTFOLIO VANGUARD LARGE CAP INDEX FD VANGUARD SPECIALIZED PORTFOLIOS METALS & MINING FD VANGUARD SPECIALIZED PORTFOLIOS-ENERGY PORTFOLIO VANGUARD SPECIALIZED PORTFOLIOS-HEALTH CARE VANGUARD SPECIALIZED PORTFOLIOS-REIT INDEX PORTFOL VANGUARD STAR FUND STAR PORTFOLIO VANGUARD TOTAL INTL STOCK INDEX FUND VANGUARD WELLESLEY INCOME FUND INC VANGUARD WELLINGTON FD INC VANGUARD WHITEHALL FDS HIGH DIVIDEND YIELD INV SHS VANGUARD WHITEHALL FDS INTERNATIONAL EXPLORER FD INVS VANGUARD WHITEHALL FUNDS INC SELECTED VALUE PORTFOLIO VANGUARD WINDSOR FUND INC VANGUARD WINDSOR II PORTFOLIO VANGUARD/WINDSOR FUND INC VANGUARD WINDSOR II FD ADMIRAL VIRTUS FOREIGN OPPORTUNITIES FUND CLASS A WALTHAUSEN FDS SMALL CAP VALUE FD WASATCH ADVISORS FUNDS INC HOISINGTON U S TREASURY FUND WASATCH ADVISORS FUNDS INC SMALL CAP GROWTH FUND 97 WASATCH ADVISORS FUNDS INC ULTRA GROWTH FUND WASATCH EMERGING SMALL COUNT RIES FUND WASATCH FDS INC 1ST SOURCE INCOME FD WASATCH FDS INC EMERGING MKTS SMALL CAP FD WASATCH FDS INC INTL GROWTH FD WASATCH FDS INC LARGE CAP VALUE FUND WASATCH FDS INC LONG/SHORT FD WASATCH WORLD INNOVATORS FD WEITZ FDS HICKORY FD WEITZ FDS SHORT INTERMEDIATE INCOME FD WEITZ PARTNERS III OPPORTUNITY FD WELLS FARGO ADVANTAGE ASIA PACIFIC FUND INV CL WELLS FARGO ADVANTAGE DISCOVERY FUND INV CLASS WELLS FARGO ADVANTAGE FDS EMERGING MRKTS EQUITY FD CL C WELLS FARGO ADVANTAGE FDS INTRNSIC WORLD EQI FD ADMIN CL WELLS FARGO ADVANTAGE FDS ULTR SHT TRM MUN INC FD INV CL WELLS FARGO ADVANTAGE GROWTH FUND ADMIN CL WELLS FARGO ADVANTAGE GROWTH FUND INV CL WELLS FARGO SHORT TERM HIGH YIELD BD FD CL A WELLS FARGO SHORT TERM HIGH YIELD BOND FUND INV CL WESTCORE INTERNATIONAL SMALL-CAP FUND WESTCORE PLUS BOND FUND INSTL SHS WESTCORE TR SELECT FD WESTCORE TRUST FLEXIBLE INCOME FUND WESTERN ASSET CORE PLUS BOND FD CLASS I WESTPORT FUND-CL R WILLIAM BLAIR SMALL CAP VALUE FUND CL N WINTERGREEN FD INC WORLD FDS INC NEW REMS REAL STATE VALUE OPPTY FD PLATFORM WORLD FUNDS INC NEW TOREADOR INTL FD CL A Total Registered Investment Companies $ Notes Receivable From Participants (interest rate ranging from 4.25% through 10.5% maturing through November 2028) $ Net Assets Pending Settlement $ TOTAL NET ASSETS $ 50 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF ASSETS (ACQUIRED AND DISPOSED OF WITHIN YEAR) Number of Assets Acquired and Disposed Shares Fair Value American Electric Power Company, Inc. Common Stock $6.50 par value (a) Acquired $ Disposed (a) Transactions are recorded on the trade date. 51 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF NONEXEMPT TRANSACTIONS Excess Payment to Investment Manager Party Involved: TCW Asset Management Relationship to Plan, employer or other party-in-interest: Investment Manager Transaction: Payment of Fee in Excess of Contract Amount Dates of Payments: April 2010 & July 2010 Amounts of Payments: $5,806.82 & $5,513.23, respectively Reason Transaction is Nonexempt:ERISA Section 406(a)(1)(D) prohibits the use of plan assets by, or transfer of plan assets to, a party in interest (such as a fiduciary investment manager).Although an exemption under ERISA 408(b)(2) generally is applicable to contracts with parties (such as investment managers) for services necessary for the operation of a plan where no more than reasonable compensation is paid therefor, the described payments represent the amount invoiced and paid by the Plan in excess of the amount required by the contract as amended.The Investment Manager had just agreed in writing to temporary reduction of its fees, but its subsequent invoices were prepared without that agreed reduction, resulting in the effective overcharge for investment management fees. Immediately upon discovery of the overpayment in August 2013, the Plan secured from the Investment Manager a repayment of the excess amounts plus lost earnings thereon.Therefore, the Company has completed the steps to remediate the transaction. Payment of Non-Plan Expense Party Involved: American Electric Power Service Corporation Relationship to Plan, employer or other party-in-interest: Plan Sponsor/Employer Transaction: Payment of Fee Not Allocable to Plan Date of Payment: February 24, 2012 Amount of Payment: Reason Transaction is Nonexempt:ERISA Section 406(a)(1)(D) prohibits the use of plan assets by, or transfer of plan assets to, a party in interest (such as an employer whose employees are covered by the plan). The described payments represent amounts invoiced to the Company for services that were not rendered to the Plan.Immediately upon discovery of the overpayment in August 2013, the Company reimbursed the Plan plus lost interest thereon.Therefore, the Company has completed the steps to remediate the transaction. 52 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN EXHIBIT INDEX Exhibit Number Description 23 Consent of Independent Registered Public Accounting Firm 53
